


109 HR 5212 IH: Military Domestic and Sexual Violence Response

U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5212
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2006
			Ms. Slaughter (for
			 herself, Ms. Ginny Brown-Waite of
			 Florida, Ms.
			 Roybal-Allard, Ms. Kilpatrick of
			 Michigan, Mr. Delahunt,
			 Mr. Conyers,
			 Ms. DeLauro,
			 Mrs. Maloney,
			 Ms. Loretta Sanchez of California,
			 Mr. Crowley,
			 Mr. Honda,
			 Ms. Lee, Mr. Moore of Kansas, Mr. Kucinich, Mr.
			 Rothman, Mr. Sanders,
			 Mr. Wexler,
			 Mrs. Jones of Ohio,
			 Mr. Inslee, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on the
			 Judiciary and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce sexual assault and domestic violence involving
		  members of the armed forces and their family members and partners through
		  enhanced programs of prevention and deterrence, enhanced programs of victims
		  services, and strengthened provisions for prosecution of assailants, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Military Domestic and Sexual Violence Response
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					 Sec. 1. Short title; table of contents.
					Title I—Victims’ Advocate Programs in the Department of
				Defense
					Subtitle A—Definitions
					 Sec. 101. Definitions relating to sexual assault, domestic
				violence, etc., in the military.
					Subtitle B—Office of Victims’ Advocate and Department of
				Defense Interdisciplinary Council
					 Sec. 111. Office of the Victims’ Advocate.
					 Sec. 112. Department of Defense Interdisciplinary
				Council.
					 Sec. 113. Conforming repeal.
					Subtitle C—National and International Hotlines Awareness,
				Prevention, and Intervention Campaign
					 Sec. 121. Awareness, prevention, and intervention
				campaign.
					Subtitle D—Prevention and Intervention Training
					 Sec. 131. Prevention and intervention training
				contracts.
					Subtitle E—Biennial Conference on Sexual Assault and Domestic
				Violence
					 Sec. 141. Establishment.
					 Sec. 142. Conference activities.
					 Sec. 143. Conference participants.
					Subtitle F—Memorandums of Understanding with Civil
				Organizations
					 Sec. 151. Agreements with civilian organizations.
					Title II—Rights, Restitution, Treatment, and Services for
				Victims
					Subtitle A—Protection of Persons Reporting Sexual Assault or
				Domestic Violence
					 Sec. 201. Protection of communications between victims and
				advocates.
					 Sec. 202. Victim service organization privilege and health
				care professional privilege in cases arising under Uniform Code of Military
				Justice.
					Subtitle B—Medical Care and Treatment for Victims of Sexual
				and Domestic Violence
					 Sec. 211. Enhanced Department of Defense treatment
				capacity.
					 Sec. 212. Community level program.
					 Sec. 213. Transition to veterans health care for victims or
				perpetrators of domestic violence, sexual assault, family violence, or
				stalking.
					Subtitle C—Military-Civilian Shelter Programs
					 Sec. 221. Enhanced capacity of the Department of Defense for
				shelter programs and services.
					Subtitle D—Victim’s Rights and Restitution
					 Sec. 231. Military law enforcement and victims’
				rights.
					 Sec. 232. Availability of incident reports.
					 Sec. 233. Victim advocates and victims’ rights.
					 Sec. 234. Restitution.
					 Sec. 235. Records of military justice actions.
					 Sec. 236. Technical amendments relating to fatality review
				panels.
					Title III—Reporting, Prosecution, and Treatment of
				Perpetrators
					Subtitle A—Reporting of Sexual Assault, Domestic Violence, and
				Stalking Within the Department of Defense
					 Sec. 301. Complaints of sexual assault and domestic
				violence.
					 Sec. 302. Response of military law enforcement officials to
				domestic violence incidents.
					 Sec. 303. Investigation of sexual and domestic violence cases
				involving Department of Defense personnel.
					Subtitle B—Crimes Related to Sexual Assault and Domestic
				Violence
					Chapter 1—Federal Criminal Code
					 Sec. 311. Assimilative crimes.
					 Sec. 312. Jurisdiction for sexual assault and domestic
				violence offenses committed outside the United States.
					 Sec. 313. Travel and transportation.
					Chapter 2—Uniform Code of Military Justice
					 Sec. 316. Domestic violence and family violence.
					 Sec. 317. Protective orders.
					Subtitle C—Treatment Services for Perpetrators
					 Sec. 321. Enhanced capacity of the Department of Defense for
				treatment services for perpetrators.
					Title IV—Counseling and Treatment Programs of Department of
				Veterans Affairs
					 Sec. 401. Research on best practices to overcome stigma
				related to military sexual trauma.
					 Sec. 402. Training for Department of Veterans Affairs primary
				care providers.
					 Sec. 403. Pilot program on ways to identify veterans who are
				victims of military sexual trauma.
					 Sec. 404. Pilot program on treatment of active-duty military
				personnel through facilities of the Department of Veterans Affairs.
					Title V—Other Matters
					Subtitle A—Administration Matters
					 Sec. 501. Performance evaluations and benefits.
					 Sec. 502. Closure of Article 32 investigations in cases of
				sexual assault or domestic violence.
					Subtitle B—Enhancement of Armed Forces Domestic Security
				Act
					 Sec. 511. Amendments to Servicemembers Civil Relief
				Act.
					Subtitle C—Research on Prevalence, Needs Assessment, Services,
				and Accountability
					 Sec. 521. Research on sexual assault, domestic violence, and
				family violence in the Armed Forces.
					 Sec. 522. Research on institutional procedures for reporting
				sexual assault, domestic violence, and family violence in the Armed
				Forces.
					 Sec. 523. Research on dating violence associated with the
				Armed Forces.
					 Sec. 524. Research on child maltreatment, abuse, and homicide
				in the Armed Forces.
				
			IVictims’ Advocate
			 Programs in the Department of Defense
			ADefinitions
				101.Definitions
			 relating to sexual assault, domestic violence, etc., in the military
					(a)In
			 generalChapter 1 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
						
							102.Definitions
				relating to sexual assault, domestic violence, etc.
								(a)Definitions
				relating to conductThe
				following definitions apply in this title:
									(1)Sexual
				assaultThe term sexual assault has the meaning
				given that term in section 2003(6) of title I of the Omnibus Crime Control and
				Safe Streets Act of 1968 (42 U.S.C. 3796gg–2(6)).
									(2)Domestic
				violenceThe term domestic violence has the meaning
				given that term in section 2003 of title I of the Omnibus Crime Control and
				Safe Streets Act of 1968 (42 U.S.C. 3796gg–2).
									(3)Family
				violenceThe term family violence has the meaning
				given that term in section 320(1) of the Family Violence Prevention and
				Services Act (42 U.S.C. 10421(1)).
									(4)StalkingThe
				term stalking means engaging in a course of conduct as proscribed
				in chapter 110A of title 18, as directed at a specific person that would cause
				a reasonable person to fear death, sexual assault, or bodily injury to himself
				or herself or a member of his or her immediate family when—
										(A)the person
				engaging in such conduct has knowledge or should have knowledge that the
				specific person will be placed in reasonable fear of death, sexual assault, or
				bodily injury to himself or herself or a member of his or her immediate family;
				and
										(B)the conduct
				induces fear in the specific person of death, sexual assault, or bodily injury
				to himself or herself or a member of his or her immediate family.
										(5)Sexual
				violenceThe term sexual violence means any of the
				following:
										(A)Sexual
				abuse.
										(B)Sexual
				assault.
										(C)Sexual
				battery.
										(D)Rape.
										(6)Sexual
				harassmentThe term sexual harassment means any
				conduct involving sexual harassment that—
										(A)in the case of
				conduct of a person who is subject to the provisions of chapter 47 of this
				title (the Uniform Code of Military Justice), comprises a violation of a
				provision of subchapter X of such chapter (relating to punitive articles of
				such Code) or an applicable regulation, directive, or guideline regarding
				sexual harassment that is prescribed by the Secretary of Defense or the
				Secretary of a military department; and
										(B)in the case of an
				employee of the Department of Defense or a family member subject to the
				jurisdiction of the Secretary of Defense or of the Secretary of a military
				department, comprises a violation of a regulation, directive, or guideline that
				is applicable to such employee or family member.
										(7)Dating
				violenceThe term
				dating violence means violence committed by a person who is or has
				been in a social relationship of a romantic or intimate nature with the
				victim.
									(b)Definitions
				relating to victimsThe
				following definitions apply in this title:
									(1)VictimThe
				term victim means a person who is a victim of sexual assault,
				domestic violence, family violence, stalking, or sexual misconduct
				committed—
										(A)by or upon a
				member of the armed forces;
										(B)by or upon a family
				member of a member of the armed forces;
										(C)by or upon a
				person who shares a child in common with a member of the armed forces;
										(D)by or upon a
				person who is cohabiting with or has cohabited as a spouse with a member of the
				armed forces;
										(E)by or upon a person
				similarly situated to a spouse of a member of the armed forces; or
										(F)by or upon any
				other person who is protected from the acts of a member of the armed forces or
				an officer or employee of the Department of Defense in the official capacity of
				that member, officer, or employee.
										(2)Representative
				of the victimThe term
				representative of the victim means, with respect to a victim who
				is deceased, the person who is listed first among the following (other than a
				person who is considered a perpetrator with respect to the victim):
										(A)The surviving
				spouse.
										(B)A surviving child
				of the decedent who has attained 18 years of age.
										(C)A surviving parent
				of the decedent.
										(D)A surviving adult
				relative.
										(E)The public
				administrator appointed by a probate court, if one has been appointed.
										(3)PartnerThe
				term partner means any of the following:
										(A)A person who is or
				has been in a social relationship of a romantic or intimate nature with
				another.
										(B)A person who
				shares a child in common with another person.
										(C)A person who is
				cohabiting with or has cohabited as a spouse by regularly residing in the
				household.
										(D)A person similarly
				situated to a spouse.
										(E)A former
				spouse.
										(c)Definitions
				relating to programs and organizationsThe following definitions
				apply in this title:
									(1)Victims’
				advocates programThe term victims’ advocates
				program means a program established within a military department
				pursuant to section 1814(a) of this title.
									(2)Family advocacy
				programThe term family advocacy program has the
				meaning provided in Department of Defense Directive 6400.1, issued by the
				Office of Family Policy of the Department of Defense established by section
				1781 of this title.
									(3)Victim services
				organizationThe term
				victim services organization means an organization (whether public
				or private) that provides advice, counseling, or assistance to victims of
				domestic violence, family violence, dating violence, stalking, or sexual
				assault, or to the families of such victims.
									(d)OtherThe
				following definitions apply in this title:
									(1)Personally
				identifying informationThe
				term personally identifying information has the meaning given that
				term in section 1816(b) of this title.
									(2)Electronic
				communicationThe term electronic communication has
				the meaning given that term in paragraph (12) of section 2510 of title
				18.
									(3)Transitional
				housingThe term transitional housing includes
				short-term housing and has the meaning given that term in section 424(b) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11384(b)).
									(4)ComplaintThe
				term complaint, with respect to an allegation of family violence,
				sexual assault, stalking, or domestic violence, includes a report of such
				allegation.
									(5)Military law
				enforcement officialThe term military law enforcement
				official means a person authorized under regulations governing the armed
				forces to apprehend persons subject to chapter 47 of this title (the Uniform
				Code of Military Justice) or to trial thereunder.
									(e)Proof of
				relationshipFor purposes of
				subsection (a)(7) (relating to dating violence) and subsection (b)(3) (relating
				to partners), the existence of a relationship as described in that subsection
				shall be determined based on a consideration of—
									(1)the length of the
				relationship;
									(2)the type of
				relationship; and
									(3)the frequency of
				interaction between the persons involved in the
				relationship.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
						
							
								102. Definitions relating to sexual assault, domestic violence,
				etc.
							
							.
					(c)Incorporation
			 for this ActThe provisions of section 102 of title 10, United
			 States Code, as added by subsection (a), apply to the provisions of this Act
			 not enacted as an amendment to such title.
					BOffice of Victims’
			 Advocate and Department of Defense Interdisciplinary Council
				111.Office of the
			 Victims’ Advocate
					(a)In
			 generalPart II of subtitle A of title 10, United States Code, is
			 amended by adding at the end the following new chapter:
						
							90Office of the
				Victims’ Advocate
								
									Sec. 1811. Office of the Victims’ Advocate: establishment;
				  Director.
									Sec. 1812. Office of the Victims’ Advocate:
				  responsibilities.
									Sec. 1813. Office of the Victims’ Advocate: comprehensive
				  policy on prevention of and response to domestic violence, family violence,
				  sexual assault and stalking involving members of the armed forces and their
				  families and partners.
									Sec. 1814. Victims’ advocates programs in the military
				  departments.
									Sec. 1815. Office of the Victims’ Advocate: access.
									Sec. 1816. Office of the Victims’ Advocate:
				  confidentiality.
									Sec. 1817. Office of the Victims’ Advocate: victim protection
				  actions.
									Sec. 1818. Office of the Victims’ Advocate: victims advocates
				  whistleblower protections.
									Sec. 1819. Office of the Victims’ Advocate: annual
				  assessment.
									Sec. 1820. Office of the Victims’ Advocate: annual
				  report.
									Sec. 1821. Requirements on use of funds.
								
								1811.Office of the
				Victims’ Advocate: establishment; Director
									(a)EstablishmentThere
				is in the Office of the Secretary of Defense an Office of the Victims’ Advocate
				(hereinafter in this chapter referred to as the Office).
									(b)Director(1)The head of the Office
				is a Director, who shall be a person with knowledge of victims’ rights,
				advocacy, social services, and Federal, State, and military systems. The
				Director shall oversee the victims’ advocate programs and the family advocacy
				programs of the Department of Defense.
										(2)The Director shall be a person who is
				qualified by training and expertise to perform the responsibilities of the
				Director and who has a significant level of experience in advocacy for victims
				of sexual assault, domestic violence, family violence, and stalking.
										(3)The position of Director is a Senior
				Executive Service position. The Secretary of Defense shall designate the
				position as a career reserved position under section 3132(b) of title 5.
										(4)The Secretary of Defense shall
				consult with the interdisciplinary council established under section 185 of
				this title in the appointment of the Director.
										(c)Victims
				advocates(1)Victims advocates shall be
				assigned to, employed by, or contracted for by the Director and shall be
				assigned to the Director.
										(2)Victim advocates shall be qualified
				by training, expertise, and certification to perform the responsibilities of
				the position and possessing a significant level of knowledge relative to the
				armed forces and experience in advocacy for victims of sexual assault, domestic
				violence, family violence, and stalking.
										(3)The victim advocates report to the
				Director or to the Director’s designee within the Office.
										1812.Office of the
				Victims’ Advocate: responsibilities
									(a)General
				functions(1)The Office shall
				facilitate access to services for victims of domestic violence, family
				violence, sexual assault, and stalking.
										(2)The Office shall provide for victim
				advocates in the Department of Defense for purposes of victims’ advocates
				programs of the Department. Victims advocates may be Department of Defense
				employees or contractor employees. The Director shall ensure that victim
				advocates receive or have received specialized training in the counseling and
				support of victims.
										(b)Qualifications
				of victim advocatesIn order to be employed as a victim advocate
				by the Department of Defense or under a contract with the Department of
				Defense, an individual—
										(1)must have a degree
				in counseling or a related field or have one year of counseling experience, at
				least six months of which must have been in the counseling of sexual assault or
				domestic violence victims; and
										(2)must have had at
				least 60 hours of training as specified by regulations prescribed by the
				Director, including training in the following areas:
											(A)History of
				domestic violence and sexual assault.
											(B)Civil, criminal,
				and military law as it relates to domestic violence and sexual assault.
											(C)Societal
				attitudes.
											(D)Peer counseling
				techniques.
											(E)Housing.
											(F)Public and private
				assistance available to victims.
											(G)Financial
				resources for victims.
											(H)Safety and
				protection resources for victims.
											(I)Victim and
				transitional compensation.
											(J)Benefits.
											(K)Referral services
				available to victims.
											(L)Military culture
				and an understanding of how to operate within a military chain of
				command.
											(c)Health care
				assistanceUpon request of a
				victim of domestic violence, family violence, sexual assault, or stalking, the
				Director shall assist the victim in obtaining from any facility of the
				uniformed services or any other health care facility of the United States or,
				by contract, from any other source, medical services, counseling, and other
				mental health services appropriate for treatment of injuries resulting from the
				domestic violence, family violence, sexual assault, or stalking, as otherwise
				authorized by law, including—
										(1)rape evidence kits;
										(2)DNA testing;
										(3)sexually transmitted diseases
				screening and treatment;
										(4)HIV screening and treatment;
										(5)pregnancy testing;
										(6)methods of pregnancy prevention
				approved by the Food and Drug Administration;
										(7)reproductive health services;
				and
										(8)other mental and physiological
				results of the domestic violence, sexual assault, or stalking.
										(d)General
				coordination functionsThe Director shall coordinate programs and
				activities of the military departments relative to services and treatment for
				victims of domestic violence, family violence, sexual assault, and
				stalking.
									(e)Evaluation and
				review responsibilitiesThe Director shall carry out the
				following ongoing evaluations and reviews:
										(1)Evaluation of the
				policies and protocols established by the military departments providing
				services and treatment referred to in subsection (e), with a view towards the
				rights of victims of domestic violence, family violence, sexual assault, and
				stalking.
										(2)Evaluation of the
				programs established by the military departments providing services to victims
				of domestic violence, family violence, sexual assault, and stalking.
										(3)Evaluation of the
				delivery of services of the military departments that provide services and
				treatment to victims of domestic violence, family violence, sexual assault, and
				stalking through funds provided by the Department of Defense, Department of
				Justice, or Department of Health and Human Services.
										(4)Annual review of
				the facilities of the Department of Defense providing services to victims of
				domestic violence, family violence, sexual assault, or stalking.
										(5)Annual review of
				the National Domestic Violence Hotline, the National Sexual Assault Hotline,
				and the American Women Overseas Hotline relative to projects for military
				personnel, families, and partners and for victims of domestic violence, family
				violence, sexual assault, or stalking.
										(6)Annual review of
				the victim witness assistance programs within the Department of Defense.
										(7)Review of
				information from an individual (and of any investigation resulting from the
				submission of such information) indicating that a victim may be in need of, or
				would benefit from, assistance from a victim advocate.
										(f)Education and
				training responsibilities(1)The Director shall conduct, or provide for
				the conduct of, training and shall provide technical assistance related to
				domestic violence, family violence, sexual assault, and stalking within the
				military departments. Such training shall be mandatory, as prescribed by the
				Director, except to the extent necessary due to military exigencies.
										(2)The Director shall develop curricula
				for mandatory training of personnel, including first responders, security
				forces, law enforcement, medical personnel, command staff, military justice
				personnel, and military criminal investigators.
										(3)The Director shall conduct education
				and outreach programs. Such programs shall include the development and
				distribution of brochures, booklets, posters, and handbooks outlining hotlines,
				services, contact information, policies, and protocols for victims.
										1813.Office of the
				Victims’ Advocate: comprehensive policy on prevention of and response to
				domestic violence, family violence, sexual assault and stalking involving
				members of the armed forces and their families and partners
									(a)ResponsibilityThe
				Secretary of Defense, acting through the Director of the Office, shall
				implement the comprehensive policy developed pursuant to subsection (c),
				subject to such modifications as the Secretary considers advisable.
									(b)Application of
				comprehensive policy to military departmentsThe Secretary shall
				ensure that, to the maximum extent practicable, the policy implemented pursuant
				to subsection (a) is implemented uniformly by the Secretaries of the military
				departments.
									(c)Policy(1)The Director shall recommend to the
				Secretary of Defense a comprehensive policy on prevention of and response to
				domestic violence, family violence, sexual assault and stalking involving
				members of the armed forces and their families and partners. The comprehensive
				policy should be as uniform as practicable throughout the Department of
				Defenses and shall, to the extent feasible, incorporate and strengthen policies
				previously in existence.
										(2)To the extent feasible, the
				comprehensive policy shall set forth policies and procedures with respect to
				each of domestic violence, family violence, sexual assault, and stalking in
				each of the following areas:
											(A)Prevention measures.
											(B)Education and training on prevention
				and response.
											(C)Investigation of complaints by command
				and law enforcement personnel.
											(D)Medical treatment of victims.
											(E)Confidential reporting of
				incidents.
											(F)Victim advocacy and response.
											(G)Oversight by commanders of
				administrative and disciplinary actions in response to substantiated
				incidents.
											(H)Disposition of victims, including
				review by appropriate authority of administrative separation actions involving
				victims.
											(I)Disposition of members of the armed
				forces accused of domestic violence, family violence, sexual assault, or
				stalking.
											(J)Liaison and collaboration with
				civilian agencies on the provision of services to victims.
											(K)Uniform collection of data on the incidence
				of complaints of domestic violence, family violence, sexual assault, and
				stalking and on disciplinary actions taken in those cases, with such data to be
				disaggregated by service and by major installation.
											(3)The comprehensive policy shall
				include for each of the military departments the following:
											(A)A program to promote awareness of the
				incidence of domestic violence, family violence, sexual assault, and stalking
				involving members of the armed forces.
											(B)A program to provide victim advocacy
				and intervention for members of the armed forces who are victims of domestic
				violence, family violence, sexual assault, and stalking, which program shall
				make available, at military installations and in deployed locations, victims
				advocates who are readily available to intervene on behalf of such
				victims.
											(C)Procedures for members of the armed
				forces to follow in the case of an incident of domestic violence, family
				violence, sexual assault, or stalking involving a member of the armed forces,
				including—
												(i)procedures for confidential
				reporting and for seeking services with victim advocates;
												(ii)specification of the person or
				persons to whom the alleged offense should be reported;
												(iii)specification of any other person
				whom the victim should contact; and
												(iv)procedures for the preservation of
				evidence.
												(D)Procedures for disciplinary action in
				cases of domestic violence, family violence, sexual assault, and stalking by
				members of the armed forces.
											(E)Other sanctions authorized to be
				imposed in cases of sexual assault by members of the armed forces.
											(F)Training for all members of the armed
				forces, including specific training for members of the armed forces who process
				allegations of domestic violence, family violence, sexual assault, and stalking
				committed by or upon members of the armed forces.
											(G)Any other matter that the Secretary of
				Defense, in consultation with the Director of the Office of the Victims’
				Advocate, considers appropriate.
											(d)RecommendationsThe
				Director shall from time to time recommend to the Secretary of Defense
				revisions to Department of Defense policies, personnel, and procedures for
				dealing with domestic violence, family violence, sexual assault, and stalking
				based on evaluations carried out under section 1818(b) of this title and as the
				Director considers appropriate.
									(e)Procedures to
				protect confidential communicationsThe Director shall establish
				procedures to implement the protection of confidential communications provided
				under section 1816 of this title.
									1814.Victims’
				advocates programs in the military departments
									(a)Establishment(1)The Secretary of
				Defense, acting through the Director of the Office, shall require that policies
				and regulations of the Department of Defense with respect to the programs of
				the Department of Defense specified in paragraph (2) provide within each of the
				military departments a victims’ advocates program.
										(2)Programs referred to in paragraph (1)
				are the following:
											(A)Victim and witness assistance
				programs.
											(B)Family advocacy programs.
											(C)Equal opportunity programs.
											(3)In the case of the Department of the
				Navy, separate victims’ advocates programs shall be established for the Navy
				and for the Marine Corps.
										(b)PurposeA
				victims’ advocates program established pursuant to subsection (a) shall provide
				assistance described in subsection (d) to members of the armed forces and their
				family members and partners who are victims of any of the following:
										(1)Crime.
										(2)Sexual, physical,
				or emotional abuse.
										(3)Discrimination or
				harassment based on race, gender, ethnic background, national origin, or
				religion.
										(c)Assistance(1)Under a victims’
				advocates program established under subsection (a), individuals working in the
				program shall principally serve the interests of a victim by initiating action
				to provide the following:
											(A)Crisis intervention.
											(B)Screening and evaluation of the needs
				of victims of domestic violence, family violence, sexual assault, and
				stalking.
											(C)Information on safe and confidential
				ways to seek assistance to address domestic violence, family violence, sexual
				assault, and stalking.
											(D)Information on available services
				within the military departments and civilian communities.
											(E)Assistance in obtaining the services
				referred to in subparagraph (D), including medical treatment for
				injuries.
											(F)Appropriate referrals to military and
				civilian community-based domestic violence programs and sexual assault victim
				service providers with the capacity to support servicemembers, family members,
				or partners.
											(G)Information on legal rights and
				resources for personnel, family members, or partners in both the military and
				civilian programs.
											(H)Development and coordination of a
				safety plan with appropriate assistance and intervention components including,
				law enforcement, command, and Family Advocacy Program.
											(I)Advocacy for victims specified in
				subsection (b), including assistance in obtaining and entering no contact
				orders from military commands or orders of protection from a court of
				appropriate jurisdiction, respectively.
											(J)Information on benefits, including
				Department of Defense transitional compensation, victims of crime compensation,
				and veterans' benefits.
											(K)Coordination among services, including
				medical, legal, and psychological counseling.
											(L)Education.
											(M)Transportation.
											(N)Pre-trial, trial, and post-trial
				support.
											(2)Under a victims’ advocates program
				established under subsection (a), an individual working in the program as a
				victim advocate shall carry out the following functions:
											(A)Serve as a voting member of the case
				review committee of the Department of Defense for any case to which the victim
				advocate is assigned.
											(B)Serve as a liaison with civilian
				community-based service providers.
											(C)Provide for confidential handling of
				all documents or conversations relative to victim care, services, benefits, and
				treatment.
											(D)Provide advocacy for the expressed
				interest and safety of a victim during testimony in a court-martial or civilian
				judicial system.
											(E)Provide follow-up to all identified victims
				(including those who have declined services) three months following initial
				contact to ascertain whether further intervention is, or is not,
				warranted.
											(F)Provide other appropriate
				assistance.
											(3)Services under such a program in the
				case of an individual who is a victim of family violence (including sexual,
				physical, and emotional abuse) shall be provided principally through the
				Office.
										(d)StaffingThe
				Secretary of Defense, acting through the Director of the Office, shall provide
				for the assignment of personnel (military or civilian) on a full-time basis to
				victims' advocates programs established under subsection (a). The Secretary,
				acting through the Director, shall ensure that sufficient numbers of such
				full-time personnel are assigned to those programs to enable the programs to be
				carried out effectively, including the assignment of victim advocates to
				deployed units.
									1815.Office of the
				Victims’ Advocate: access
									(a)Access to senior
				officialsThe Director of the Office shall have direct and prompt
				access to any of the following when necessary for any purpose pertaining to the
				performance of the Director’s duties:
										(1)The Judge Advocate
				General of the Army, Navy, or Air Force or the Staff Judge Advocate to the
				Commandant of the Marine Corps.
										(2)The Surgeon
				General of the Army, Navy, or the Air Force.
										(3)The Chief of
				Chaplains of the Army, Navy, or the Air Force.
										(4)The senior general
				or flag officer of one of the Armed Forces with responsibility specifically for
				personnel.
										(b)Access to
				informationThe Director shall have direct and prompt access to
				the following:
										(1)The name and
				location of a victim receiving services, treatment, or other assistance under
				the jurisdiction of a military department.
										(2)Any written report
				of sexual assault, sexual misconduct, domestic violence, family violence, or
				stalking prepared by a military department.
										(3)Victim case files,
				subject to written authorization of the victim, in records of law enforcement,
				criminal investigative organizations, health care providers, and command and
				Family Advocacy Programs, as may be necessary to carry out the responsibilities
				of the Office.
										(c)ConfidentialityTo
				the extent that any information covered by subsection (b) provides the name and
				address of an individual who is the subject of a confidential proceeding, that
				name and address (and related information that has the effect of identifying
				that individual) may not be released to the public without the informed written
				consent of such individual.
									1816.Office of the
				Victims’ Advocate: confidentiality
									(a)Confidentiality(1)Except as provided in
				paragraph (2), in order to ensure the safety of victims of domestic violence,
				family violence, sexual assault, sexual misconduct, or stalking and their
				families, the Director shall protect the confidentiality and privacy of persons
				receiving services. The Director may not disclose any personally identifying
				information or individual information collected in connection with services
				requested, used, or denied through its programs. The Director may not reveal
				individual victim information without the informed, written, reasonably
				time-limited consent of the person (or in the case of unemancipated minor, the
				minor and the parent or guardian) about whom information is sought.
										(2)If release of information referred to
				in paragraph (1) is compelled by law or by court order, the Director shall make
				reasonable attempts to provide notice to victims affected by the disclosure of
				the information. If such personally identifying information is or will be
				revealed, the Director shall take steps necessary to protect the privacy and
				safety of the persons affected by the release of the information.
										(3)The Director may share nonpersonally
				identifying data in the aggregate regarding services to victims and
				nonpersonally identifying demographic information in order to comply with
				reporting, evaluation, or data collection requirements of the armed forces or
				of Federal, State, or local or tribal government or the government of the
				District of Columbia or any territory or commonwealth.
										(4)The Director may share
				court-generated information contained in secure, governmental registries for
				purposes of enforcement of protection orders.
										(b)Personally
				identifying informationIn this section, the term
				personally identifying information means the following information
				about an individual:
										(1)A first and last
				name.
										(2)A home or other
				physical address, including street name and name of city or town.
										(3)An email address
				or other online contact information, such as an instant messaging user
				identifier or a screen name, that reveals the individual’s email
				address.
										(4)A telephone
				number.
										(5)A Social Security
				Number.
										(6)An Internet
				Protocol (IP) address or host name that identifies an individual.
										(7)A persistent
				identifier, such as a customer number held in a cookie or processor serial
				number, that is combined with other available data that identifies an
				individual.
										(8)If the individual
				is a member or former member of the armed forces—
											(A)the status of the
				individual as a member of an active component or reserve component or as a
				veteran;
											(B)the individual’s
				current or most recent grade, rate, or rank;
											(C)the individual’s current or most recent
				duty station or deployment status; and
											(D)the individual’s current or most recent
				unit at a level below regiment (or the equivalent), numbered air force (or the
				equivalent), or numbered fleet (or the equivalent).
											(9)Any other
				information, including grade point average, date of birth, academic or
				occupational assignments or interests, athletic or extracurricular interests,
				racial or ethnic background, or religious affiliation, that, in combination
				with information specified in any of paragraphs (1) through (8), would serve to
				identify an individual.
										1817.Office of the
				Victims’ Advocate: victim protection actions
									(a)Orders of
				protectionThe Director of
				the Office of the Victims’ Advocate, when authorized by a victim of sexual
				misconduct, sexual assault, family violence, domestic violence, or stalking,
				shall assist the victim in obtaining from any military command a military
				no-contact order or from a court of appropriate jurisdiction an order of
				protection, respectively, to safeguard the victim from additional physical or
				emotional harm.
									(b)Removal of an
				alleged offenderIf the Director determines that it is
				appropriate to do so in order to ensure the safety of a victim, the Director
				may request from the appropriate commanding officer an order for the relocation
				or reassignment of an alleged offender who is a member of the armed forces
				during an investigation, disciplinary action, or court-martial in order to
				ensure the safety of a victim.
									1818.Office of the
				Victims’ Advocate: victims advocates whistleblower protections
									(a)Whistleblower
				protections(1)No person may restrict a
				victim advocate within the Department of Defense in communicating with a victim
				or survivor of domestic violence, sexual assault, family violence, or
				stalking.
										(2)Paragraph (1) does not apply to a
				communication that is unlawful.
										(b)Prohibition of
				retaliatory personnel actionsNo person may take or threaten to
				take an unfavorable personnel action, or withhold or threaten to withhold a
				favorable personnel action, against a victim advocate as a reprisal for—
										(1)providing services
				to victims and survivors of domestic violence, sexual assault, family violence,
				intimate partner violence, or stalking;
										(2)a communication to
				a Member of Congress or an Inspector General;
										(3)a communication
				with a military law enforcement officer or official, a military criminal
				investigator, a judge advocate, or an officer in the chain of command;
										(4)a communication
				with civilian law enforcement, county, State, or United States attorneys, court
				officials, probation officers, or victim service providers; or
										(5)any other person
				or organization, including any person or organization in the chain of command,
				in the course of providing services to a victim or survivor.
										(c)Prohibited
				personnel actionsAny action prohibited by subsection (b),
				including the threat to take any unfavorable action and the withholding or
				threat to withhold any favorable action, shall be considered for the purposes
				of this section to be a personnel action prohibited by this section.
									(d)Investigation of
				allegations of prohibited personnel actions(1)If a victim advocate
				submits to an Inspector General an allegation that a personnel action
				prohibited by subsection (b) has been taken or threatened against the victim
				advocate with respect to a communication described in paragraph (2), the
				Inspector General shall take the action required in this section.
										(2)A communication described in this
				paragraph is a communication in which the victim advocate reasonably believes
				constitutes evidence of any of the following:
											(A)A violation of law or regulation,
				including a law or regulation prohibiting domestic violence, sexual assault,
				family violence, or stalking.
											(B)Gross mismanagement, an abuse of
				authority, or a substantial danger to community safety or public health.
											(3)(A)If the Inspector General
				receiving such an allegation is an Inspector General within a military
				department, that Inspector General shall promptly notify the Inspector General
				of the Department of Defense of the allegation. Such notification shall be made
				in accordance with regulations prescribed under subsection (e).
											(B)An Inspector General of the
				Department of Defense receiving an allegation as described in this section
				shall expeditiously determine, in accordance with regulations prescribed under
				subsection (e), whether there is sufficient evidence to warrant an
				investigation of the allegation.
											(C)Upon determining that an
				investigation of an allegation under this section is warranted, the Inspector
				General making the determination shall expeditiously investigate the
				allegation.
											(4)The Inspector General of the
				Department of Defense shall ensure that the Inspector General conducting the
				investigation of an allegation under this subsection is outside the immediate
				chain of command of both the victim advocate submitting the allegation and the
				individual or individuals alleged to have taken the retaliatory action.
										(5)Upon receiving an allegation under
				this subsection, the Inspector General shall conduct a separate investigation
				of the information that the victim advocate making the allegation believes
				constitutes evidence of wrongdoing as described in subparagraph (A) or (B) of
				paragraph (2) if there previously has not been such an investigation or if the
				Inspector General determines that the original investigation was biased or
				otherwise inadequate.
										(6)(A)After completion of an
				investigation under paragraphs (3), (4), or (5), the Inspector General
				conducting the investigation shall submit a report on the results of the
				investigation to the Secretary of Defense and the Director of the Office of the
				Victims’ Advocate and shall transmit a copy of the report on the results of the
				investigation to the victim advocate who made the allegation investigated. The
				report shall be transmitted to the Secretary of Defense and the Director of the
				Office of the Victims’ Advocate, and the copy of the report shall be
				transmitted to the victim advocate, not later than 30 days after the completion
				of the investigation.
											(B)In the copy of the report transmitted
				to the victim advocate, the Inspector General shall ensure that the maximum
				disclosure of information possible, with the exception of information that is
				not required to be disclosed under section 552 of title 5. However, the copy
				need not include summaries of interviews conducted, nor any document acquired,
				during the course of the investigation. Such items shall be transmitted to the
				victim advocate, if the victim advocate requests the items, with the copy of
				the report or after the transmittal to the victim advocate of the copy of the
				report, regardless of whether the request for those items is made before or
				after the copy of the report is transmitted to the victim advocate.
											(C)If, in the course of an investigation
				of an allegation under this section, the Inspector General determines that it
				is not possible to submit the report required by subparagraph (A) within 180
				days after the date of receipt of the allegation being investigated, the
				Inspector General shall provide to the Secretary of Defense and to the victim
				advocate making the allegation a notice—
												(i)of that determination including the
				reasons why the report may not be submitted within that time; and
												(ii)of the time when the report will be
				submitted.
												(D)The report on the results of the
				investigation shall contain a thorough review of the facts and circumstances
				relevant to the allegation and the complaint or disclosure and shall include
				documents acquired during the course of the investigation, including summaries
				of interviews conducted. The report may include a recommendation as to the
				disposition of the complaint.
											(e)Regulations(1)The Secretary of Defense
				shall prescribe regulations to carry out this section. In prescribing
				regulations under this section, the Secretary of Defense shall provide for
				appropriate procedural protections for the subject of any investigation carried
				out under the provisions of this section, including a process of appeal and
				review of investigative findings.
										(2)The Secretary shall provide in the
				regulations that a violation of the prohibition by a person subject to chapter
				47 of this title is punishable as a violation of section 892 of this title
				(article 92 of the Uniform Code of Military Justice).
										1819.Office of the
				Victims’ Advocate: annual assessment
									(a)Data compliance
				and reportingThe Director of
				the Office of the Victims’ Advocate shall annually compile data collected
				during the preceding year by the military departments relating to incidents of
				domestic violence, family violence, sexual assault, and stalking. The data
				shall be compiled pursuant to policies set forth by the Director.
									(b)Assessment of
				policies and proceduresNot later than January 15 each year, the
				Director shall conduct an assessment of the implementation during the preceding
				fiscal year of the policies and procedures of the military departments on the
				prevention of and response to domestic violence, family violence, sexual
				assault, and stalking involving members of the armed forces in order to
				determine the effectiveness of such policies and procedures during such fiscal
				year.
									(c)Personnel
				analysisThe annual assessment under subsection (b) shall include
				a review of personnel, including staffing levels, assignments, accessibility,
				availability, training, and duties of victim advocates, victim witness
				liaisons, sexual assault nurse examiners, and others considered appropriate by
				the Director assigned to assist victims of domestic violence, sexual assault,
				family violence, and stalking. The assessment shall include a review of
				personnel assigned to deployed units, along with recommendations to enhance
				availability, accessibility, and training for such personnel.
									(d)Assessment of
				statutes and directivesIn order to enhance the foundation of law
				and policy within the military departments in response to domestic violence,
				family violence, sexual assault, and stalking, the annual assessment under
				subsection (b) shall include a review of—
										(1)chapter 47 of this title (the Uniform Code
				of Military Justice), the provisions of law in force at the time of the
				assessment that were originally enacted by the Victims’ Rights and Restitution
				Act or the Violence Against Women Act, and other Federal statutes applicable to
				domestic violence, sexual assault, family violence, and stalking;
										(2)directives of the
				military departments; and
										(3)regulations of the
				military departments considered appropriate by the Director.
										1820.Office of the
				Victims’ Advocate: annual report
									(a)Annual
				report(1)Not
				later than January 15 of each year, the Director shall submit to the Secretary
				of Defense a report on domestic violence, family violence, sexual assault, and
				stalking involving members of the armed forces during the preceding
				year.
										(2)Each report under paragraph (1) shall
				include the following:
											(A)The most recent compilation of data
				under section 1819(a) of this title; together with a comparison of that data
				(or subsets of that data) with comparable data from the civilian sector.
											(B)The results of the most recent
				assessment under section 1819(b) of this title.
											(C)The number of incidents of domestic
				violence, family violence, sexual assault, and stalking committed by or upon
				members of the armed forces that were reported to military officials during the
				year covered by the report and the number of the cases so reported that were
				substantiated.
											(D)A summary of the types of cases and
				the disciplinary action taken in each type of case.
											(E)The policies, procedures, and
				processes implemented by the military departments during the year covered by
				the report in response to incidents of domestic violence, family violence,
				sexual assault, and stalking involving members of the armed forces.
											(F)A plan for the actions that are to be
				taken in the fiscal year following the fiscal year covered by the report on the
				prevention of and response to domestic violence, family violence, sexual
				assault, and stalking involving members of the armed forces.
											(b)Transmission of
				report to congressional committeesThe Secretary of Defense shall
				transmit to the Committee on Armed Services of the Senate and the Committee on
				Armed Services of the House of Representatives each annual report submitted to
				the Secretary under subsection (a), together with the comments of the Secretary
				on such report. The Secretary shall transmit the report for any year not later
				than March 15 of the following year.
									1821.Requirements
				on use of funds
									(a)RequirementsOf
				the amounts appropriated to carry out the functions of the Office for any
				fiscal year, the Secretary—
										(1)shall use not less
				than 20 percent for programs addressing domestic violence, family violence,
				sexual assault, and stalking that are operated by, or in partnership with,
				civilian victim services; and
										(2)shall use not less
				than 5 percent for technical assistance and training to be provided by
				organizations having demonstrated expertise in developing collaborative
				community and system responses to domestic violence, family violence, sexual
				assault, and stalking.
										(b)Technical
				assistance and trainingTechnical assistance and training under
				subsection (a)(2) may be offered to the elements of the armed forces,
				installations, or commands in the process of developing community responses,
				whether they are receiving funds under this section or
				not.
									
					(b)Transition
			 provisions
						(1)Comprehensive
			 policyThe policy required by section 1812(a) of title 10, United
			 States Code, as added by subsection (a), shall be prescribed by the Secretary
			 of Defense not later than the end of the 120-day period beginning on the date
			 of the enactment of this Act.
						(2)Whistleblower
			 protection regulationsThe
			 regulations required by section 1817(e) of title 10, United States Code, as
			 added by subsection (a), shall be prescribed by the Secretary of Defense not
			 later than 120 days after the date of the enactment of this Act.
						(3)First annual
			 reportThe first report under
			 subsection (a) of section 1819(a) of such title, as added by subsection
			 (a)—
							(A)shall be submitted
			 to the Secretary of Defense not later than April 1 of the year after the year
			 in which this Act is enacted (notwithstanding the date specified in that
			 subsection); and
							(B)shall be
			 transmitted by the Secretary to the Committee on Armed Services of the Senate
			 and Committee on Armed Services of the House of Representatives pursuant to
			 subsection (b) of that section not later than May 1 of that year
			 (notwithstanding the date specified in that subsection).
							(c)Clerical
			 amendmentsThe tables of chapters at the beginning of subtitle A,
			 and at the beginning of part II of subtitle A, of title 10, United States Code,
			 are amended by inserting after the item relating to chapter 88 the following
			 new item:
						
							
								90.Office of
				  the Victims’
				  Advocate1811
							
							.
					112.Department of
			 Defense Interdisciplinary Council
					(a)Codification and
			 revision of Council established under Public Law 103–337
						(1)In
			 generalChapter 7 of title 10, United States Code, is amended by
			 adding at the end the following new section:
							
								185.Department of
				Defense Interdisciplinary Council
									(a)Department of
				Defense CouncilThe Secretary
				of Defense, in consultation with the Director of the Office of the Victims’
				Advocate of the Department of Defense, shall establish a Department of Defense
				interdisciplinary council to coordinate and oversee victims’ advocates programs
				of the Department of Defense and to oversee the efforts of the Department of
				Defense to prevent and respond to violence against women and men.
									(b)Composition(1)The Council shall
				consist of 12 members, appointed by the Secretary of Defense. The Council shall
				include members appointed from each of the Army, Navy, Air Force, and Marine
				Corps and shall include an equal number of personnel of the Department of
				Defense and persons from outside the Department of Defense. The six members
				appointed as personnel of the Department of Defense may include retired members
				of the armed forces.
										(2)The six members appointed from
				outside the Department of Defense may be appointed from other Federal
				departments and agencies, from State and local agencies, and from the private
				sector, but may not be members of the armed forces in a retired status.
										(3)The Secretary shall ensure that
				membership includes at least one judge advocate.
										(4)Each member of the Interdisciplinary
				Council appointed from outside the Department of Defense—
											(A)shall be an individual who has demonstrated
				expertise and experience in the fields of sexual assault, domestic violence,
				family violence, or stalking, as well as expertise and experience in
				civilian-military cooperation; or
											(B)shall be appointed from one of the
				following:
												(i)The Centers for Disease Control and
				Prevention of the Department of Health and Human Services.
												(ii)Civilian law enforcement.
												(iii)A judicial policy
				organization.
												(iv)A national crime victim
				organization.
												(v)A victim service
				organization.
												(vi)A survivor of domestic violence,
				sexual assault, family violence, or stalking in which the perpetrator was a
				member of the armed forces.
												(5)Members of the Interdisciplinary
				Council shall serve for a period of three years. The membership of the
				Interdisciplinary Council shall be rotated by composition and appointments as
				defined in paragraphs (1), (2), and (4) every three years.
										(c)Co-ChairsThere
				shall be two co-chairs of the Interdisciplinary Council. One of the co-chairs
				shall be designated by the Secretary of Defense at the time of appointment from
				among the Department of Defense personnel on the Interdisciplinary Council. The
				other co-chair shall be selected among the members appointed from outside the
				Department of Defense by those members.
									(d)Administrative
				Support(1)Each member of the
				Interdisciplinary Council who is a member of the armed forces or a civilian
				officer or employee of the United States shall serve without compensation
				(other than compensation to which entitled as a member of the armed forces or
				an officer or an employee of the United States, as the case may be). Other
				members of the Interdisciplinary Council shall be appointed in accordance with,
				and subject to, section 3161(d) of title 5, but shall serve without pay.
										(2)The Director of the Office of the
				Victims’ Advocate, under the direction of the Secretary of Defense, shall
				provide oversight of the Interdisciplinary Council. The Office of the Victims’
				Advocate shall provide the Interdisciplinary Council with personnel facilities
				and other administrative support as necessary for the performance of the
				Interdisciplinary Council’s duties.
										(e)Military
				Department LiaisonsThe
				Secretary of each military department shall select a representative of that
				department to serve as a liaison between the Interdisciplinary Council and that
				military department. Each such representative shall be responsible for
				ensuring—
										(1)that
				communications made at the Interdisciplinary Council are transmitted to
				military personnel; and
										(2)that the Interdisciplinary Council is aware
				of problems in the military departments related to domestic violence, family
				violence, sexual assault, and stalking.
										(f)Installation
				VisitsThe Director of the Office of the Victims’ Advocate shall
				coordinate with the Secretaries of the military departments to provide for
				visits by members of the Interdisciplinary Council to military
				installations.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									185. Department of Defense
				Interdisciplinary
				Council.
								
								.
						(b)Deadline for
			 initial appointmentsMembers of the Interdisciplinary Council
			 under section 185 of title 10, United States Code, as added by subsection (a),
			 shall be appointed not later than 90 days after the date of the enactment of
			 this Act.
					(c)ReportNot later than 18 months after the date on
			 which all members of the Interdisciplinary Council under section 185 of title
			 10, United States Code, as added by subsection (a), have been appointed, the
			 Interdisciplinary Council shall submit to the Secretary of Defense a report
			 recommending specific ways in which the Office of the Victims’ Advocate and
			 victim advocates may more effectively address matters relative to sexual
			 assault, domestic violence, family violence, and stalking committed by or upon
			 servicemembers. The report shall include an assessment of, and recommendations
			 concerning, the following:
						(1)Victim safety
			 programs.
						(2)Confidentiality of
			 communications for victims.
						(3)Offender
			 accountability.
						(4)Prevention of
			 sexual assault, domestic violence, family violence, and stalking.
						(5)Collaboration
			 among military organizations with responsibility or jurisdiction with respect
			 to sexual assault, domestic violence, family violence, and stalking.
						(6)Coordination
			 between military and civilian communities including service organizations and
			 law enforcement with respect to sexual assault, domestic violence, family
			 violence and stalking.
						(7)Adaptation of best
			 professional practices within the civilian communities with respect to sexual
			 assault, domestic violence, family violence and stalking.
						(8)Data collection,
			 case management, and tracking.
						(9)Curricula and
			 training including standardized training for armed forces personnel and
			 community-based advocates, organizations, and service providers.
						(10)Standardization of
			 guidelines, directives, and statutes.
						(11)Other issues
			 identified by the Interdisciplinary Council.
						113.Conforming
			 repealSection 534 of the
			 National Defense Authorization Act for Fiscal Year 1995 (10 U.S.C. 113 note) is
			 repealed.
				CNational and
			 International Hotlines Awareness, Prevention, and Intervention
			 Campaign
				121.Awareness,
			 prevention, and intervention campaign
					(a)Contracts
			 authorizedThe Secretary of Defense, acting through the Director
			 of the Office of the Victims’ Advocate, may enter into contracts with
			 appropriate entities to support the crisis intervention services of the
			 Department of Defense for victims of domestic violence, sexual assault, family
			 violence, and stalking in the Department of Defense.
					(b)Purpose of
			 contractA contract under subsection (a) shall provide for the
			 entity awarded the contract to perform the following functions, to the extent
			 provided in the contract:
						(1)Include in the
			 services provided under the contract the availability of a toll-free telephone
			 number (commonly referred to as an 800 number).
						(2)Ensure that
			 information about services and resources available to military personnel,
			 families, and partners—
							(A)is revised and
			 updated as appropriate;
							(B)is made available
			 to the Office of the Victims’ Advocate and other Department of Defense entities
			 for distribution and posting at appropriate facilities within the Department of
			 Defense; and
							(C)is made available
			 through appropriate public information services.
							(3)Provide support
			 services for members of the Armed Forces and their families and partners for
			 the purpose of developing and strengthening prevention and intervention
			 policies for assistance to servicemembers, family members, and partners
			 experiencing domestic violence, family violence, sexual assault, and
			 stalking.
						(4)Develop and
			 implement policies regarding appropriate, safe responses and referral
			 procedures for servicemembers, family members, and partners experiencing
			 domestic violence, family violence, sexual assault, and stalking.
						(5)Provide
			 linguistically and culturally appropriate services, or linkages to existing
			 services in the community, as needed to address the needs of victims and
			 survivors associated with the Armed Forces.
						(6)Provide the
			 necessary staffing for responding to the needs of servicemembers, family
			 members, and partners who are experiencing domestic violence, family violence,
			 sexual assault, or stalking, such as a resource person or liaison who is either
			 on-site or on-call and who possesses demonstrated experience as a service
			 provider to victims associated with the Armed Forces.
						(c)Applications
						(1)In
			 generalAn entity that desires to receive a contract under this
			 section shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require,
			 consistent with the requirements in this section.
						(2)QualificationsTo
			 be awarded such a contract, an entity must demonstrate in its application under
			 paragraph (1) that it has a history or experience that is relevant to the
			 purposes of the contract.
						(d)Considerations(1)In providing information
			 on services, resources, counseling, and advocacy available to members of the
			 Armed Forces and their family members and partners, the Secretary shall ensure
			 that the personnel who provide assistance under this section are trained to
			 provide to persons who have experienced sexual assault, domestic violence,
			 family violence, and stalking information about the services, care, and
			 treatment relating to domestic violence, family violence, sexual assault, and
			 stalking available in the communities in which the victim resides, including
			 care and services available under programs of the Department of Defense and the
			 Department of Veterans Affairs and from non-military and non-veteran agencies
			 and organizations.
						(2)The Secretary shall ensure that the
			 telephone assistance service shall be operated in a manner that protects the
			 confidentiality of persons who place a call to the service.
						(3)The Secretary shall ensure that
			 information about the availability of the telephone assistance service is
			 visibly posted in medical facilities, commissary and exchange facilities, and
			 Family Advocacy Program and Victims’ Advocate Program facilities of the
			 Department and is advertised through public service announcements and
			 pamphlets, and by other means.
						(e)Duration of
			 contractThe Secretary shall enter into any contract under this
			 section for a period of one year. The contract may be renewed.
					(f)ConfidentialityThe
			 Secretary shall include in a contract under this section confidentiality
			 provisions based on the provisions of section 1816(a) of title 10, United
			 States Code, as added by section 111.
					(g)NonsupplantationAny
			 Federal funds received under this section shall be used to supplement, and not
			 to supplant, non-Federal funds that would otherwise be available for activities
			 funded under this section.
					(h)No matching
			 fundsFor the purposes of this section, a nonprofit,
			 nongovernmental victim services program receiving funds under this section may
			 not be required as a condition of receiving an award of a contract under this
			 section to provide matching funds.
					(i)ReportsAn
			 entity receiving funds under this section shall submit to the Secretary every
			 six months a report that describes—
						(1)how the funds were
			 used, including the extent to which members of the Armed Forces and their
			 family members and partners were provided services and a description of the
			 services provided, including the number of cases responded to;
						(2)the adequacy of
			 staff training and services to meet the needs of members of the Armed Forces
			 and their family members and partners for services under the contract;
			 and
						(3)the existence of
			 barriers faced by the entity to address the needs of members of the Armed
			 Forces and their family members and partners.
						DPrevention and
			 Intervention Training
				131.Prevention and
			 intervention training contracts
					(a)Awards
			 authorized
						(1)In
			 generalThe Secretary of Defense, acting through the Director of
			 the Office of the Victims’ Advocate, shall enter into contracts under this
			 section with eligible entities for the purposes of providing training and
			 technical assistance to the Department of Defense relative to prevention of
			 domestic violence, sexual assault, family violence, and stalking.
						(2)DefinitionsIn
			 this section, the term eligible entity means an entity that
			 is—
							(A)a public or
			 nonprofit private organization having demonstrated expertise in prevention,
			 intervention, developing community collaboration, and system response to
			 domestic violence, sexual assault, family violence, and stalking; or
							(B)a community-based
			 organization experienced in providing services to servicemembers, family
			 members, or partners who experience domestic violence, sexual assault, family
			 violence, or stalking.
							(b)Uses of
			 fundsAn entity awarded a contract pursuant to subsection (a)
			 shall—
						(1)provide training
			 in the dynamics of domestic violence, sexual assault, family violence, and
			 stalking, including safety, risk assessment, potential lethality, and
			 appropriate interventions;
						(2)provide education
			 programs for servicemembers, family members, or partners that are
			 linguistically and culturally appropriate and are designed to meet any unique
			 needs of the population by adapting and implementing existing curricula;
						(3)provide media
			 center materials and educational materials to the population that address the
			 needs and concerns of servicemembers, family members, or partners who
			 experience domestic violence, sexual assault, or stalking and the impact of the
			 violence by identifying, adapting, and disseminating appropriate existing
			 materials; and
						(4)conduct
			 evaluations to assess the impact of programs and policies assisted under this
			 section in order to enhance the development of those programs.
						(c)Application
						(1)In
			 generalAn eligible entity that desires to receive a contract
			 under this section shall submit to the Secretary an application at such time,
			 in such manner, and containing such information as the Secretary may require,
			 consistent with the requirements described in this section.
						(2)ContentAn
			 application submitted pursuant to paragraph (1) shall—
							(A)outline and
			 describe how training and other activities will be undertaken to promote
			 prevention, intervention, and collaboration;
							(B)identify the
			 members of the organization who will be responsible for carrying out the
			 training;
							(C)ensure that
			 communities or agencies affected by the training are adequately represented in
			 the development of the application, training, and follow on activities to be
			 undertaken and that they have a significant role in evaluating the success of
			 the project;
							(D)include
			 documentation of any history of training between military entities, domestic
			 violence, sexual assault, or stalking service providers, courts, law
			 enforcement agencies, community-based programs, and other entities;
							(E)provide assurances
			 that training and other activities will be provided to all types of staff, will
			 address appropriate practices for investigation, follow-up, screening, intake,
			 assessment, and provision of services addressing the safety needs of victims of
			 domestic violence, sexual assault, family violence, or stalking;
							(F)describe how the
			 training and activities will enhance or ensure the safety and security of
			 servicemembers, families, and partners where both domestic violence and sexual
			 assault occurs by providing appropriate resources, protection, and support to
			 victims;
							(G)outline methods and
			 means participating entities will use to ensure that all services are provided
			 in a linguistically and culturally competent manner and will use
			 community-based supports and resources; and
							(H)outline the
			 protocols, policies, and procedures participating entities will develop and
			 adopt to ensure the confidentiality of victims.
							(d)Duration of
			 contractsThe Secretary shall enter into a contract under this
			 section for a period of one year. Such a contract may be renewed.
					(e)ReportsAn
			 entity receiving funds under this section shall submit to the Secretary every
			 six months a report that describes, at a minimum—
						(1)how the funds
			 under the program were used, including the extent to which military personnel,
			 family members, or partners were served;
						(2)the adequacy of
			 staff training and services to ensure that the needs of servicemembers, family
			 members, or partners are met; and
						(3)the existence of
			 barriers the entity faces to more fully addressing the needs of servicemembers,
			 family members, or partners.
						(f)Requirement
						(1)Of the amounts
			 appropriated to carry out this section for any fiscal year, the
			 Secretary—
							(A)shall use not less
			 than 20 percent for programs addressing domestic violence and sexual assault
			 that are operated by, or in partnership with, civilian victim services;
			 and
							(B)shall use not less
			 than 5 percent for technical assistance and training to be provided by
			 organizations having demonstrated expertise in developing collaborative
			 community and system responses to domestic violence, sexual assault, and
			 stalking.
							(2)Technical
			 assistance and training under paragraph (1)(B) may be offered to the elements
			 of the Armed Forces, installations, or commands in the process of developing
			 community responses, whether they are receiving funds under this section or
			 not.
						EBiennial
			 Conference on Sexual Assault and Domestic Violence
				141.EstablishmentNot later than one year after the date of
			 the enactment of this Act, and every two years thereafter, the Secretary of
			 Defense, acting through the Director of the Office of the Victims’ Advocate of
			 the Department of Defense, shall convene a national conference to review
			 current policies for prevention of, and response to, domestic violence, sexual
			 assault, family violence, and stalking involving members of the Armed Forces
			 and to make recommendations for changes, as warranted, to those
			 policies.
				142.Conference
			 activities
					(a)In
			 generalThe conferences under
			 this subtitle shall provide a forum for the civilian leadership of the
			 Department of Defense, military commanders, family advocacy personnel, military
			 criminal investigators, military law enforcement personnel, and security forces
			 to consider problems, policies, and recommendations relating to domestic
			 violence, sexual assault, family violence, and stalking involving members of
			 the Armed Forces.
					(b)First
			 conference
						(1)Consideration of
			 prior reportsActivities of the first conference under this
			 subtitle shall include consideration of the reports and recommendations of the
			 following:
							(A)The Department of
			 Defense Task Force on the Care of Sexual Assault Victims.
							(B)The Department of Defense Task Force on
			 Domestic Violence.
							(C)The Department of Defense Task Force of
			 Sexual Harassment and Misconduct at the Military Academies.
							(2)Strategic
			 planActivities of the first conference under this subtitle shall
			 include a discussion of, and compiling of recommendations and strategy for, a
			 strategic plan that seeks to—
							(A)involve more
			 civilian leaders of the Department of Defense, military commanders, and
			 servicemembers in prevention and other activities designed to end domestic
			 violence, sexual assault, family violence, and stalking in the Armed Forces;
			 and
							(B)facilitate the Secretaries of the military
			 departments implementation of policies on domestic violence, sexual assault,
			 family violence, and stalking in the Armed Forces.
							143.Conference
			 participantsThe Secretary
			 shall provide for participants in conferences under this subtitle to include
			 the following:
					(1)Representatives
			 from a broad cross-section of military authorities, including leadership,
			 commands, services, departments, and programs.
					(2)Representatives of
			 Federal, State, national and local government agencies.
					(3)Representatives of
			 law enforcement organizations.
					(4)Criminal justice
			 professionals, including prosecutors, investigators, attorneys, and
			 advocates.
					(5)Representatives of
			 nonprofit, private, or nongovernmental service providers and of public and
			 private organizations working in the field of domestic violence, sexual
			 assault, family violence, and stalking.
					(6)Individuals with
			 demonstrated expertise in addressing the intersection between domestic
			 violence, sexual assault, family violence, and stalking.
					(7)Individuals with
			 demonstrated expertise in addressing the issues confronting the Armed Forces
			 relative to domestic violence, sexual assault, family violence, and
			 stalking.
					(8)Victims of
			 domestic violence, sexual assault, family violence, and stalking.
					(9)Representatives of
			 academic and research, facilities with demonstrated expertise in domestic
			 violence, sexual assault, family violence, and stalking.
					(10)Representatives
			 of the Department of Veterans Affairs.
					(11)Advocates,
			 counselors, and therapists engaged in providing services to victims associated
			 with the Armed Forces.
					FMemorandums of
			 Understanding with Civil Organizations
				151.Agreements with
			 civilian organizations
					(a)Memorandums of
			 understandingCongress
			 expects and encourages the Secretary of Defense to enter into memorandums of
			 understanding with civilian organizations to provide services to victims of
			 sexual assault, domestic violence, family violence, and stalking.
					(b)ConfidentialityWhen entering into a memorandum of
			 understanding with a civilian organization as described in subsection (a), the
			 Secretary of Defense should not enter into, and may not enforce, any provision
			 in the memorandum that would be in direct violation of any law protecting
			 confidential information and personal identifying information.
					IIRights,
			 Restitution, Treatment, and Services for Victims
			AProtection of
			 Persons Reporting Sexual Assault or Domestic Violence
				201.Protection of
			 communications between victims and advocates
					(a)Restricting
			 Communication ProhibitedSubsection (a) of section 1034 of title
			 10, United States Code, is amended by inserting before the period at the end
			 the following: or the Office of the Victims’ Advocate or a Victims’
			 Advocate within the Department of Defense.
					(b)Prohibition of
			 retaliatory personnel actionsSubsection (b)(1) of such section
			 is amended—
						(1)in
			 subparagraph (A), by striking or an Inspector General and
			 inserting , an Inspector General, or the Office of the Victims’ Advocate
			 or a Victims’ Advocate; and
						(2)in
			 subparagraph (A)—
							(A)by redesignating
			 clauses (iii) and (iv) as clauses (iv) and (v), respectively; and
							(B)by inserting after
			 clause (ii) the following new clause:
								
									(iii)the Office of the Victims’
				Advocate or a victims’
				advocate;
									.
							(c)Inspector
			 General InvestigationsSubsection (c)(2) of such subsection is
			 amended by inserting , sexual assault, domestic violence, family
			 violence, stalking, in subparagraph (A) after sexual
			 harassment.
					202.Victim service
			 organization privilege and health care professional privilege in cases arising
			 under Uniform Code of Military Justice
					(a)Privileges
			 established
						(1)In
			 generalSubchapter XI of chapter 47 of title 10, United States
			 Code (the Uniform Code of Military Justice), is amended by adding at the end
			 the following new section:
							
								941. Art.
				141.Privilege for communication with victim service organization
				or health care professional 
									(a)General rule of
				privilegeA client has a privilege to refuse to disclose, and to
				prevent any other person from disclosing, a confidential communication made
				between the client and a victim service organization or any representative of
				the organization, or between the client and a health care professional or any
				representative of the professional, in a case arising under this chapter, if
				such communication was made for the purpose of securing advice, counseling,
				treatment, or assistance concerning the client’s mental, physical, or emotional
				condition caused by domestic violence, family violence, dating violence,
				stalking, or sexual assault.
									(b)DefinitionsIn
				this section:
										(1)The term
				client means a person who consults with or is examined or
				interviewed by a victim service organization or any representative of the
				organization, or by a health care professional or any representative of the
				professional.
										(2)The term
				victim service organization means an organization (whether public
				or private) that provides advice, counseling, or assistance to victims of
				domestic violence, family violence, dating violence, stalking, or sexual
				assault, or to the families of such victims.
										(3)The term
				representative, with respect to an organization or professional,
				means a person directed by or assigned to assist that organization or
				professional, respectively, in providing advice, counseling, treatment, or
				assistance.
										(4)The term
				confidential communication means a communication not intended to
				be disclosed to third persons other than—
											(A)those to whom
				disclosure is in furtherance of providing advice, counseling, treatment, or
				assistance to the client; and
											(B)those reasonably
				necessary for disclosing under subparagraph (A).
											(c)Emergency
				shelter protectionA client
				or representative of a client may not be compelled to provide testimony in a
				civil, criminal, legislative, disciplinary, or administrative proceeding that
				would identify—
										(1)the name, address,
				location, or telephone number of a safe house, abuse shelter, or other facility
				that provided temporary emergency shelter to the victim of the offense or
				transaction that is the subject of the proceeding; or
										(2)the name, address, or telephone number of a
				victim representative.
										(d)Who may claim
				the privilegeThe privilege under subsection (a) or (c) may be
				claimed by the client or the guardian or conservator of the client. A person
				who may claim the privilege may authorize trial counsel or defense counsel to
				claim the privilege on his or her behalf. The victim service organization,
				health care professional, or representative who received the communication may
				claim the privilege on behalf of the client. The authority of such an
				organization, professional, representative, guardian, or conservator to so
				assert the privilege is presumed in the absence of evidence to the
				contrary.
									(e)ExceptionsThere
				is no privilege under this section—
										(1)when the client is
				dead, except for the privilege under subsection (c);
										(2)to the extent the
				communication reports child abuse;
										(3)when a victim
				service organization, health care professional, or representative believes that
				a mental or emotional condition of the client makes the client a danger to any
				person, including the client; or
										(4)if the
				communication clearly contemplated the future commission of a fraud or crime or
				if the services of the victim service organization or health care professional
				are sought or obtained to enable or aid anyone to commit or plan to commit what
				the client knew or reasonably should have known to be a crime or
				fraud.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
							
								
									941. 141. Privilege for communication with
				victim service organization or health care
				professional.
								
								.
						(b)ApplicabilitySection
			 941 of title 10, United States Code (article 141 of the Uniform Code of
			 Military Justice), as added by subsection (a), applies to communications made
			 after the date of the enactment of this Act.
					BMedical Care and
			 Treatment for Victims of Sexual and Domestic Violence
				211.Enhanced
			 Department of Defense treatment capacityTo the extent funds are available for such
			 purpose, funds available to the Department of Defense shall be used to employ
			 at least one medical professional trained as a sexual assault nurse examiner
			 and at least one psychiatrist, and a complimentary clinical team, at each
			 military treatment facility operated by the Department of Defense.
				212.Community level
			 program
					(a)ProgramThe
			 Secretary of Defense, acting through the Assistant Secretary of Defense for
			 Health Affairs, shall carry out a program at the community level for members of
			 the Armed Forces on active duty and family members of such members who are
			 victims of domestic violence, sexual assault, family violence, or
			 stalking.
					(b)Program
			 sitesThe program shall be carried out through facilities of the
			 Department of Defense.
					(c)Program
			 contentIn conducting the program, the Secretary shall provide
			 for individualized case management to be conducted on a one-to-one basis,
			 counseling, education, and group therapy to help victims cope with trauma.
			 Through the program, the Secretary should—
						(1)emphasize early
			 identification of victims experiencing post-traumatic stress disorder resulting
			 from domestic violence, sexual assault, family violence, or stalking;
						(2)include
			 group-oriented, peer-to-peer settings for treatment; and
						(3)acknowledge that
			 the causal factors of domestic violence, sexual assault, family violence, and
			 stalking include power and control.
						(d)OutreachThe
			 Secretary shall provide that health information packets given to members of the
			 Armed Forces and their family members include information about how to obtain
			 timely and confidential post-sexual assault medical care.
					(e)Program
			 modelsThe Secretary shall establish and carry out the program
			 under this section following a comprehensive review of other relevant programs,
			 including programs of the Department of Veterans Affairs, of State and local
			 governments, and of private, nonprofit, or nongovernmental organizations
			 specializing in the treatment of victims of domestic violence, sexual assault,
			 family violence, or stalking.
					213.Transition to
			 veterans health care for victims or perpetrators of domestic violence, sexual
			 assault, family violence, or stalkingThe Secretary of each military department
			 shall take special care in providing for a seamless transition from Department
			 of Defense health care services to Department of Veterans Affairs health care
			 services in the case of any member of the Armed Forces who is being discharged
			 or separated from active duty and who has been identified as a victim or
			 perpetrator of domestic violence, sexual assault, family violence, or
			 stalking.
				CMilitary-Civilian
			 Shelter Programs
				221.Enhanced
			 capacity of the Department of Defense for shelter programs and
			 services
					(a)Contracts
			 authorized
						(1)In
			 generalThe Secretary of
			 Defense, acting through the Director of the Office of the Victims’ Advocate,
			 may enter into contracts with eligible entities to provide shelter services for
			 members of the Armed Forces and their family members and partners who
			 experience domestic violence, family violence, sexual assault, or
			 stalking.
						(2)Eligible
			 entitiesIn this section, the term eligible entity
			 means a public or private nonprofit entity the primary purpose of which is to
			 provide shelter services to victims of domestic violence, family violence,
			 sexual assault, or stalking. The entity may be—
							(A)a community-based
			 organization specializing in intervention or violence prevention services for
			 military servicemembers, family members, or partners;
							(B)a nonprofit
			 nongovernmental entity providing services primarily to servicemembers, family
			 members, or partners who are victims of domestic violence, family violence,
			 sexual assault, or stalking;
							(C)a nonprofit,
			 nongovernmental entity providing services for veterans;
							(D)a nonprofit,
			 nongovernmental entity providing services to homeless individuals; or
							(E)a governmental
			 program serving servicemembers and family members.
							(b)Uses of
			 fundsA contract under this section shall provide that—
						(1)whenever possible,
			 the entity awarded the contract shall collaborate with existing shelter
			 services in the civilian community to provide appropriate victim
			 services;
						(2)when appropriate
			 shelter services are not available in the civilian community or are not
			 accessible to members of the Armed Forces or their family members or partners,
			 the entity awarded the contract may provide or create shelter services in
			 collaboration with a community-based organization;
						(3)the entity awarded the contract shall
			 provide referral services to a Department of Defense victims advocate aid,
			 including legal, medical, or psychological counseling, to members of the Armed
			 Forces and their family members and partners who are experiencing domestic
			 violence, family violence, sexual assault, or stalking; and
						(4)if needed, the
			 entity awarded the contract will have staff with fluency in languages other
			 then English or access to translators.
						(c)Application
						(1)In
			 generalAn eligible entity that desires to receive a contract
			 under this section shall submit to the Secretary an application at such time,
			 in such manner, and containing such information as the Secretary may require,
			 consistent with the requirements of this section.
						(2)Consideration of
			 best practicesIn considering applications submitted pursuant to
			 paragraph (1), the Secretary shall consult with existing providers of shelter
			 services t determine best practices.
						(d)Duration of
			 awardsA contract awarded under this section shall be awarded for
			 a period of three fiscal years. Such a contract may be renewed.
					(e)ConfidentialityThe
			 Secretary shall include in a contract under this section confidentiality
			 provisions based on the provisions of section 1816(a) of title 10, United
			 States Code, as added by section 111.
					(f)ReportsAn
			 entity awarded a contract under this section shall submit to the Secretary
			 every six months a report that describes, at a minimum—
						(1)how the funds
			 under the contract were used;
						(2)the extent to
			 which military personnel, families, and partners were served; and
						(3)the adequacy of staff training and services
			 to ensure that needs of members of the Armed Forces and their family members
			 and partners.
						DVictim’s Rights and
			 Restitution
				231.Military law
			 enforcement and victims’ rights
					(a)Victims
			 rightsAfter an allegation of
			 a domestic violence, sexual assault, family violence, or stalking offense that
			 is reported to, or investigated by military law enforcement agency, the victim
			 (or alleged victim) shall have the following rights:
						(1)Victims’ rights
			 set out under section 502(b) of the Victims’ Rights and Restitution Act of 1990
			 (42 U.S.C. 10606(b)).
						(2)The right to be
			 informed of the availability of crisis intervention services and resources and
			 medical services and, when applicable, that medical services arising out of the
			 need to secure evidence may be reimbursed.
						(3)The right to be
			 informed of legal procedures and resources available for the protection of the
			 victim, including military no contact orders and protection orders, the
			 provisions of section 1561a of title 10, United States Code, and the full faith
			 and credit provisions of the Violence Against Women Act as defined by section
			 2265 of title 18, United States Code.
						(4)The right to be informed of names and
			 telephone numbers of public and private assistance programs, including victim
			 compensation programs, transitional compensation programs, and programs that
			 provide counseling, treatment, shelter, and support services.
						(5)The right to be informed of the military
			 law enforcement agency report number for the case, if available, other
			 identifying information, and the following statement: If within 30 days
			 you are not notified of an arrest in your case, you may call (the military law
			 enforcement agency’s telephone number) for information on the status of your
			 case..
						(6)The right to be
			 notified by military law enforcement authorities of the arrest of the suspect,
			 if the suspect is arrested, regardless of whether the suspect is an adult or a
			 juvenile.
						(7)The right to be to
			 informed, in a case in which the suspect is an adult and has been arrested, of
			 the suspect’s release, of the scheduled time, place, and date for initial court
			 appearances of the suspect, and of the victim’s right to be heard.
						(b)Notice of rights
			 to be providedAs soon after an allegation of a domestic
			 violence, sexual assault, family violence, or stalking offense as possible
			 without interfering with an investigation or arrest, a representative of the
			 military law enforcement agency that has responsibility for investigating the
			 offense shall provide the victim with a multicopy form that includes the
			 following:
						(1)A
			 form for the victim to request or waive applicable rights to information to
			 which the victim is entitled, on request, under this section.
						(2)A
			 means for the victim to designate a lawful representative selected by the
			 victim.
						(3)Notice to the
			 victim of the following:
							(A)Victims’ rights
			 under section 502(b) of the Victims’ Rights and Restitution Act of 1990 (42
			 U.S.C. 10606(b)).
							(B)The availability of
			 crisis intervention services and resources and medical services and, when
			 applicable, that medical services arising out of the need to secure evidence
			 may be reimbursed.
							(C)The legal
			 procedures and resources available for the protection of the victim, including
			 military no contact orders and protection orders, the provisions of section
			 1561a of title 10, United States Code, and the full faith and credit provisions
			 of the Violence Against Women Act as defined by section 2265 of title 18,
			 United States Code.
							(D)The names and
			 telephone numbers of public and private assistance programs, including victim
			 compensation programs, transitional compensation programs, and programs that
			 provide counseling, treatment, shelter, and support services.
							(E)The military law
			 enforcement agency report number for the case, if available, other identifying
			 information, and the following statement: If within 30 days you are not
			 notified of an arrest in your case, you may call (the military law enforcement
			 agency’s telephone number) for information on the status of your
			 case..
							(F)Regardless of
			 whether the suspect is an adult or a juvenile, a statement that the victim will
			 be notified by military law enforcement authorities of the arrest of the
			 suspect, if the suspect is arrested.
							(G)If the suspect is
			 an adult and has been arrested, a statement that the victim will be informed of
			 the suspect’s release, of the scheduled time, place, and date for initial court
			 appearances of the suspect and of the victim’s right to be heard, and that to
			 exercise those rights, the victim may contact the custodial agency regarding
			 the suspect’s status or contact the command regarding any changes.
							(c)Effect of
			 emotional status of victimIf at the time of contact with a
			 military law enforcement agency representative under subsection (a), a victim
			 is emotionally unable to request or to waive applicable rights, the military
			 law enforcement agency representative shall so designate that on the multicopy
			 form and any entity that is subsequently involved in the case shall presume
			 that the victim invoked the applicable rights to which the victim is entitled
			 and, on request, the victim may later waive those rights.
					232.Availability of
			 incident reports
					(a)ApplicabilityA
			 military law enforcement agency shall provide, without charge, to a victim of
			 domestic violence, sexual assault, family violence, or stalking (or to the
			 representative of such a victim, if the victim is deceased) a copy of the
			 incident report in the case, a copy of the incident report summary (referred to
			 as a face sheet), or both, in accordance with subsection
			 (b).
					(b)Time for
			 availability
						(1)SummariesA
			 copy of an incident report summary shall be made available during regular
			 business hours to a victim or the victim’s representative no later than 48
			 hours after being requested by the victim or the victim’s representative,
			 unless the military law enforcement agency informs the victim or representative
			 of the reasons why the summary is not available, in which case the summary
			 shall be made available to the victim or representative no later than five
			 working days after the request is made.
						(2)Incident
			 reportsA copy of the incident report shall be made available
			 during regular business hours to a victim or the victim’s representative no
			 later than five working days after being requested by a victim or
			 representative, unless the military law enforcement agency informs the victim
			 or representative of the reasons why the incident report is not available, in
			 which case the incident report shall be made available to the victim or
			 representative no later than 10 working days after the request is made.
						(c)IdentificationAn incident report and a summary of an
			 incident report may be provided to any person under this section only upon
			 presentation of identification satisfactory to the Secretary concerned.
					(d)Time
			 durationThis section applies to requests for copies of incident
			 reports and summaries of incident reports made within five years from the date
			 of completion of the incident report.
					(e)Victim’s
			 representative defined
						(1)For purposes of
			 this section, the term victim’s representative means, with respect
			 to a victim who is deceased, the person who is listed first among the
			 following:
							(A)The surviving
			 spouse.
							(B)A surviving child
			 of the decedent who has attained 18 years of age.
							(C)A surviving parent
			 of the decedent.
							(D)A surviving adult
			 relative.
							(E)The public
			 administrator appointed by a probate court, if one has been appointed.
							(2)A
			 victim’s representative does not include any person who has been convicted of
			 murder under State or Federal law or any person identified in the incident
			 report as a suspect.
						233.Victim advocates
			 and victims’ rights
					(a)In
			 generalAny victim making an allegation of sexual assault,
			 domestic violence, family violence, or stalking may have a victim advocate
			 present at any interview of the victim conducted by any military law
			 enforcement official.
					(b)Support during
			 proceedingsIn a military justice proceeding, a victim advocate,
			 upon the request of the victim, shall be allowed to accompany the victim during
			 the proceedings. The victim advocate shall be allowed to confer orally and in
			 writing with the victim in a reasonable manner.
					234.Restitution
					(a)In
			 generalChapter 80 of title 10, is amended by inserting after
			 section 1561b, as added by section 301, the following new section:
						
							1561c.Restitution
								(a)Restitution
				requiredIn addition to any other civil, disciplinary, or
				criminal penalty authorized by law, the convening authority in a court-martial
				shall order restitution for any offense specified in section 920, 892(4), or
				1561a of this title.
								(b)Scope and nature
				of order
									(1)DirectionsAn
				order of restitution under this section shall direct the person convicted to
				pay the victim the full amount of the victims' losses, as determined by the
				convening authority pursuant to paragraph (2).
									(2)EnforcementAn
				order of restitution under this section shall be issued and enforced in
				accordance with section 3664 of title 18 in the same manner as an order under
				section 3663A of that title.
									(c)Mandatory
				order
									(1)The issuance of a
				restitution order under this section is mandatory.
									(2)The convening
				authority may not decline to issue an order under this section because
				of—
										(A)the economic
				circumstances of the person convicted; or
										(B)the fact that a
				victim has received, or is entitled to receive, compensation for the victim’s
				injuries from the proceeds of insurance, transitional compensation, veterans
				benefits, or any other source.
										(d)DefinitionsIn
				this section:
									(1)Full amount of
				the victim’s lossesThe term full amount of the victim’s
				losses includes any costs incurred by the victim for—
										(A)medical services
				relating to physical, psychiatric, or psychological care;
										(B)physical and occupational therapy or
				rehabilitation;
										(C)necessary
				transportation, temporary housing, and child care expenses;
										(D)lost
				income;
										(E)attorney's fees,
				plus any costs incurred in obtaining a civil protective order; and
										(F)any other loss
				suffered by the victim as a proximate result of the offense or offenses.
										(2)VictimThe
				term victim means a person harmed as a result of a commission of a
				crime under this title, including, in the case of a victim who is under 18
				years of age, incompetent, incapacitated, or deceased, the legal guardian of
				the victim or representative of the victim's estate, another family member, or
				any other person appointed as suitable by a court, but in no event shall the
				accused be named as such a representative or
				guardian.
									.
					(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1561b, as added by
			 section 301, the following new section:
						
							
								1561c.
				Restitution.
							
							.
					235.Records of
			 military justice actions
					(a)In
			 generalSubchapter XI of chapter 47 of title 10, United States
			 Code (the Uniform Code of Military Justice), is amended by adding at the end
			 the following new section (article):
						
							940a. Art.
				140a.Military justice information: transmission to Director of
				Federal Bureau of InvestigationWhenever a member of the armed forces is
				discharged or dismissed from the armed forces or is released from active duty,
				the Secretary concerned shall transmit to the Director of the Federal Bureau of
				Investigation a copy of records of any disciplinary action against the member
				involving sexual misconduct during the period of the member’s service in the
				armed forces that is taken under this chapter, including any nonjudicial
				punishment imposed under section 815 of this title (article
				15).
							.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
						
							
								940. 140a. Military justice information:
				transmission to Director of Federal Bureau of
				Investigation.
							
							.
					236.Technical
			 amendments relating to fatality review panels
					(a)ArmySection 4061 of title 10, United States
			 Code, is amended—
						(1)in subsection (a),
			 by inserting , through the Office of the Victims' Advocate,
			 after Secretary of the Army; and
						(2)in subsection (c),
			 by inserting , in consultation with the Office of the Victims'
			 Advocate, after Secretary of Defense.
						(b)NavySection
			 6036 of such title is amended—
						(1)in subsection (a),
			 by inserting , through the Office of the Victims' Advocate,
			 after Secretary of the Navy; and
						(2)in subsection (c),
			 by inserting , in consultation with the Office of the Victims'
			 Advocate, after Secretary of Defense.
						(c)Air
			 ForceSection 9061 of such title is amended—
						(1)in
			 subsection (a), by inserting , through the Office of the Victims'
			 Advocate, after Secretary of the Air Force; and
						(2)in
			 subsection (c), by inserting , in consultation with the Office of the
			 Victims' Advocate, after Secretary of Defense.
						IIIReporting,
			 Prosecution, and Treatment of Perpetrators
			AReporting of
			 Sexual Assault, Domestic Violence, and Stalking Within the Department of
			 Defense
				301.Complaints of
			 sexual assault and domestic violence
					(a)In
			 GeneralChapter 80 of title
			 10, United States Code, is amended by inserting after section 1561a the
			 following new section:
						
							1561b.Complaints of
				sexual assault, domestic violence, family violence, or stalking: investigation
				by commanding officers
								(a)Action on
				complaints(1)A commanding officer or
				officer in charge of a unit, vessel, facility, or area of the Army, Navy, Air
				Force, or Marine Corps who receives a qualifying complaint shall carry out an
				investigation of the matter in accordance with this section.
									(2)In this section, the term
				qualifying complaint means a complaint—
										(A)that is from a victim, or from a
				member of the command, or a civilian employee under the supervision of the
				officer, or a victim advocate of the Department of Defense; and
										(B)that alleges sexual assault, domestic
				violence, family violence, or stalking by a member of the armed forces or a
				civilian employee of the Department of Defense
										(b)Commencement of
				investigationTo the extent practicable, a commanding officer or
				officer in charge receiving a qualifying complaint shall, within 72 hours after
				receipt of the complaint—
									(1)forward the
				complaint, or a detailed description of the allegation in the complaint, to the
				next superior officer in that officer’s chain of command who is authorized to
				convene a general court-martial;
									(2)commence, or cause
				the commencement of, an investigation of the complaint, including engaging law
				enforcement, criminal investigators, judge advocates, victim advocates, and
				victim witness liaisons; and
									(3)advise the
				complainant of the commencement of the investigation.
									(c)Duration of
				investigationA commanding officer or officer in charge receiving
				a qualifying complaint shall ensure that the investigation of the complaint is
				completed within 90 days of the date on which the investigation is commenced or
				such longer period as may be approved by the Director of the Office of Victim
				Advocate.
								(d)Judge Advocate
				ReportTo the extent practicable, a commanding officer or officer
				in charge receiving a qualifying complaint shall require a report of the judge
				advocate, including the results of the investigation, application of the
				disciplinary or punitive articles under the Uniform Code of Military Justice,
				and any recommendations for actions to be taken as a result of the
				investigation, within 20 days after the date on which the investigation is
				commenced.
								(e)Report on
				InvestigationTo the extent practicable, a commanding officer or
				officer in charge receiving a qualifying complaint shall—
									(1)submit a final
				report on the results of the investigation, including any action taken as a
				result of the investigation, to the next superior officer referred to in
				subsection (b)(1) within 30 days after the date on which the investigation is
				commenced; or
									(2)submit a report on
				the progress made in completing the investigation to the next superior officer
				referred to in subsection (b)(1) within 30 days after the date on which the
				investigation is commenced and every 14 days thereafter until the investigation
				is completed and, upon completion of the investigation, then submit a final
				report on the results of the investigation, including any action taken as a
				result of the investigation, to that next superior officer.
									(f)Annual Reports
				to Service SecretariesNot later than January 1 of each year,
				each officer receiving a qualifying complaint forwarded in accordance with this
				section shall submit to the Secretary of the military department concerned a
				report on all such complaints received during the preceding year and the
				investigations of those complaints (including the results of the
				investigations, in cases of investigations completed during the preceding
				year).
								(g)Annual report to
				Secretary of Defense and Congress(1)Not later than January
				15 of each year, each Secretary of a military department receiving a report
				under subsection (g) shall submit to the Secretary of Defense a report on the
				complaints and investigations of sexual assault, domestic violence, family
				violence, and stalking.
									(2)The Secretary of Defense shall submit
				to the Committee on Armed Services of the Senate and the Committee on Armed
				Services of the House of Representatives each report submitted to the Secretary
				under this paragraph (1), together with the comments of the Secretary on each
				such report. The Secretary shall transmit the report for any year not later
				than March 15 of the next
				year.
									.
					(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1561a the following
			 new item:
						
							
								1561b. Complaints of sexual assault,
				domestic violence, family violence, or stalking: investigation by commanding
				officers.
							
							.
					302.Response of
			 military law enforcement officials to domestic violence incidents
					(a)In
			 generalChapter 80 of title
			 10, United States Code, is amended by adding at the end the following new
			 sections:
						
							1567.Domestic
				violence: responsibilities of military law enforcement officers
								(a)Circumstances
				requiring arrestA military law enforcement officer shall arrest
				and take into custody a person subject to arrest or apprehension by the officer
				if—
									(1)the officer has
				reasonable grounds to believe that the person has committed domestic violence
				and that the person’s actions are the commission of a crime; and
									(2)any of the
				following circumstances is present:
										(A)The officer has
				reasonable basis for believing that continued domestic violence against the
				alleged victim is likely.
										(B)There is evidence
				of physical injury to the alleged victim.
										(C)The use of a
				deadly weapon or dangerous instrument is evident.
										(b)Domestic
				violenceIn this section, the term domestic violence
				means any of the following engaged in by a person against the person’s spouse
				or former spouse or against a person with whom the person resides or formerly
				resided or against an individual with whom the person has a child in
				common:
									(1)Infliction of
				physical pain, bodily injury, or illness or damage to property.
									(2)Intentional
				impairment of physical condition.
									(3)A threat of
				conduct that would cause bodily injury or damage to property.
									(c)Arresting
				Officer’s ReportAn officer who makes an arrest under subsection
				(b) shall submit a full written report of the alleged domestic violence
				incident to the officer’s supervisor and to the judge advocate within 10 days
				of the arrest. Such a report shall include—
									(1)a description of
				physical injuries observed, if any;
									(2)whenever possible,
				a statement from the victim and witnesses concerning the alleged domestic
				violence; and
									(3)a statement that a
				copy of legal rights and notices was given to the victim.
									(d)Law enforcement
				policies(1)The Secretary of Defense
				shall prescribe regulations to implement written policies regarding arrest
				procedures for domestic violence incidents. Those policies shall include the
				following:
										(A)In most circumstances, a military law
				enforcement officer should arrest and take a person into custody if the officer
				has reasonable grounds to believe that the person is committing or has
				committed domestic violence and that the actions constitute the commission of a
				crime.
										(B)When the officer has reasonable
				grounds to believe that the spouses or former spouses or other persons who
				reside together or resided together or share a child in common are committing
				or have committed domestic violence against each other, the officer does not
				have to arrest both parties but should arrest the person whom the officer
				believes to be the primary physical aggressor. In determining who is the
				primary physical aggressor, an officer should consider the intent of this
				section to protect victims of domestic violence, the relative injury or fear
				inflicted on the persons involved, and any history of domestic violence between
				those persons, if that history can be ascertained by the officer, or response
				of a person who acts in a reasonable manner to protect oneself or another
				family or household member from domestic violence. No victim shall be denied
				relief or charged for a domestic violence offense because the victim used
				reasonable force in self defense against domestic violence by an
				attacker.
										(C)The decision of a military law
				enforcement officer as to whether or not to make an arrest under this section
				may not be based on the consent of the victim or any subsequent prosecution or
				on the relationship or the rank of the persons involved in the incident.
										(D)A decision of a military law
				enforcement officer’s decision not to arrest under this section may not be
				based solely upon the absence of visible injury or impairment.
										(2)The policies under paragraph (1)
				shall include a procedure applicable to the report and referral required under
				subsection (c). Such procedures shall require that the military law enforcement
				agency shall, without charge, send a copy of the initial report and any
				subsequent, supplemental, or related report, which excludes the victim’s
				statement or other materials that are part of an active criminal investigation
				and are exempt from disclosure, to the command and Family Advocacy Program
				exercising responsibility over the area in which the incident took place, to
				the victim advocate within the Department of Defense assigned to the
				installation and the nearest local domestic violence center within 24 hours of
				the agency’s receipt of the report. The report furnished to the Family Advocacy
				Program, victim advocate, and local domestic violence center shall include a
				narrative description of the domestic violence incident.
									(3)The policies under paragraph (1)
				shall include a procedure for notifying the alleged victim of the incident of
				domestic violence services from which the victim may receive assistance. The
				military law enforcement officer shall provide the victim immediate notice of
				the legal rights and remedies available to the victim. Such notice shall be in
				a standard form developed and distributed by the Secretary of Defense. As
				necessary, the Secretary shall revise the victims rights brochure to include a
				summary of this section using simple English and shall distribute the notice as
				a model form to be used by all military law enforcement agencies. The notice
				shall include the following:
										(A)The resources available for the area
				in which domestic violence services are sought, including military resources
				(victim advocates, Family Advocacy Program, judge advocates, medical personnel,
				and command) and civilian agencies (shelter, victim advocates, counseling,
				county or state attorney offices and centers).
										(B)A copy of the following statement:
				If you are a victim of domestic violence, you may ask the county or
				state attorney or judge advocate or Director of Special Investigations or
				command to file a complaint. You also have the right to go to court and file a
				petition requesting a protective order from domestic violence to include
				provisions which restrain the alleged perpetrator from further acts of abuse;
				direct the abuser to leave your house; prevent the abuser from entering your
				residence, school, business or place of employment; award you custody of your
				minor child or children; and direct the abuser to pay support to you and the
				minor children if he/she has a legal obligation to do so. You also have the
				right to request a military no contact order containing the above
				provisions..
										(4)The policies under paragraph (1)
				shall include a procedure for notifying the alleged victim of the incident, a
				description of the procedure for releasing the arrested person, and the
				likelihood and probable time of the arrested person’s release.
									(5)In the development of policies under
				this subsection, the Secretary and shall consult with law enforcement agencies
				and organizations with expertise in the recognition of domestic violence
				incidents.
									(e)Domestic
				violence incident reports(1)A military law
				enforcement officer who responds to a domestic violence incident shall prepare
				a domestic violence incident report.
									(2)If a military law enforcement officer
				has reasonable grounds to arrest a person who is committing or has committed
				domestic violence and that person’s actions constitute the commission of a
				crime, the officer shall prepare a written statement detailing why the person
				was not arrested. The report shall be sent to the judge advocate for the
				command of the suspect where the acts took place, immediately upon the
				completion of the investigation of the incident. The judge advocate shall
				review the report to determine whether the person involved in the incident
				should be charged with the commission of a crime.
									(3)All information contained in the
				domestic violence incident report shall be forwarded to the appropriate
				military criminal investigative unit, to the judge advocate with responsibility
				for the jurisdiction, and to the commander of the suspect and of the
				installation.
									(4)The domestic violence incident report
				shall be on a form set forth in regulations prescribed by the Secretary of
				Defense. The form shall include provision for the following information:
										(A)The relationship of the
				parties.
										(B)The sex of the parties.
										(C)The time and date of the
				incident.
										(D)The number of domestic violence calls
				investigated.
										(E)Whether children were involved, or
				whether the alleged act of domestic violence had been committed in the presence
				of children.
										(F)The type and extent of the
				abuse.
										(G)The number and type of weapons
				involved.
										(H)The action taken by the law
				enforcement officer.
										(I)The existence of any prior court or
				military orders issued to the parties.
										(J)The number of domestic violence calls
				alleging a violation of a military no contact order or a protective order
				involving the parties.
										(K)The number of arrests involving the
				parties for a violation of a civilian protective order or details of
				disciplinary action taken for the violation of a military protective
				order.
										(L)Any other data that may be necessary
				for a complete analysis of all circumstances leading to the alleged incident of
				domestic violence.
										(f)Contact
				prohibitions(1)Unless there is a waiver
				by the victim, during the 72 hours immediately following an arrest for a
				domestic violence incident, the person arrested—
										(A)shall avoid the residence of the
				alleged victim of the domestic violence incident and, if applicable, any
				premises temporarily occupied by the alleged victim; and
										(B)shall avoid contacting or causing any
				person, other than law enforcement officers or military criminal investigators,
				judge advocates, or commanders, to contact the alleged victim.
										(2)Unless there is a waiver by the
				victim under paragraph (1), a law enforcement officer who releases a person
				arrested for domestic violence from custody less than 72 hours after the arrest
				shall inform the arrested person orally and in writing of the requirements of
				this section and the consequences of violating this section. The arrested
				person shall sign an acknowledgment on the written notice that the person has
				had notice of, and understands the requirements, the consequences and the
				provisions of this section. If the arrested person refuses to sign the notice,
				the person may not be released from custody.
									(3)If there is a waiver under paragraph
				(1) and the person is arrested under this section, the law enforcement officer
				who releases the arrested person shall inform the arrested person orally and in
				writing of the waiver.
									(4)Failure to comply with the notice
				requirement under paragraph (2) regarding a person who is lawfully released
				from custody does not affect the prosecution for a crime of domestic
				violence.
									(g)Conditional
				releaseA person arrested and taken into custody for a domestic
				violence incident is eligible for conditional release. Unless there is a waiver
				under section (f), as part of the conditions of any such release that occurs
				within 72 hours immediately following such an arrest, the person shall be made
				to comply with the requirements under subsection (f)(1) and to sign the
				acknowledgment under subsection (f)(2).
								1568.Domestic
				violence: prosecution policiesThe Secretary of Defense shall develop and
				implement written policies encouraging the prosecution of domestic violence
				offenses under the military justice system. Those policies shall include the
				following:
								(1)A policy that a
				recommendation of a judge advocate that a domestic violence incident not be
				prosecuted should not be based—
									(A)solely upon the
				absence of visible indications of injury;
									(B)consent of the
				victim;
									(C)consideration of
				the relationship of the parties; or
									(D)the character,
				rank, rate, or quality of service of members of the armed forces, officers or
				employees.
									(2)A policy that when
				a domestic violence incident is not prosecuted by the judge advocates,
				including a report made under this section, the decision by the judge advocates
				should be made not later than 28 days after the date on which the judge
				advocate general has received notice of the incident.
								1569.Domestic
				violence: annual reports
								(a)Reports to
				Secretaries of the Military DepartmentsEach judge advocate for a
				command who in the official capacity of that judge advocate receives an
				allegation of domestic violence during any year shall submit to the Secretary
				of the military department concerned a report of all such allegations received
				during the year, together with such information as the Secretary may require,
				including the following:
									(1)The number of
				arrests for domestic violence incidents in that judge advocate’s command,
				compiled and furnished by military law enforcement and military criminal
				investigators.
									(2)The number of
				subsequent prosecutions and convictions of those arrested for domestic violence
				incidents.
									(3)A listing of the
				number of arrests, prosecutions, and convictions under paragraph (1) and (2)
				shall include categories by statutory reference of offenses under chapter 47 of
				this title (the Uniform Code of Military Justice) and include totals for all
				categories.
									(b)Reports to the
				Secretary of DefenseNot later than January 1 of each year, the
				Secretaries of the military departments shall submit to the Secretary of
				Defense a report on the number of arrests, disposition of cases, subsequent
				prosecutions or disciplinary actions, and convictions for domestic violence
				involving members of the armed forces and officers and employees of the
				Department of Defense under their jurisdiction during the preceding
				year.
								(c)Reports to
				congressNot later than January 15 of each year, the Secretary of
				Defense shall submit to Congress a report on the number of arrests, disposition
				of cases, subsequent prosecutions or disciplinary actions, and convictions for
				domestic violence involving members of the armed forces and officers and
				employees of the Department of Defense during the preceding
				year.
								.
					(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new items:
						
							
								1567. Domestic violence: responsibilities
				of military law enforcement officials.
								1568. Domestic violence: prosecution
				policies.
								1569. Domestic violence: annual
				reports.
							
							.
					(c)DeadlineThe
			 Secretary of Defense shall prescribe in regulations the procedures to carry out
			 sections 1567 through 1569 of title 10, United States Code, as added by
			 subsection (a), not later than 90 days after the date of the enactment of this
			 Act.
					(d)Conforming
			 repeal
						(1)RepealSection
			 1058 of title 10, United States Code, is repealed.
						(2)Table of
			 sectionsThe table of sections at the beginning of chapter 53 of
			 such title is amended by striking the item relating to section 1058.
						303.Investigation
			 of sexual and domestic violence cases involving Department of Defense
			 personnel
					(a)EstablishmentChapter
			 4 of title 10, United States Code, is amended by adding at the end the
			 following new section:
						
							144.Director of
				Special Investigations
								(a)AppointmentThere
				is a Director of Special Investigations in the Department of Defense. The
				Director is appointed by the Secretary of Defense from among persons who have a
				significant level of experience in criminal investigations and possess a
				significant level of training and expertise in domestic violence, family
				violence, sexual assault, or stalking.
								(b)Senior executive
				service positionThe position of Director of Special
				Investigations is a Senior Executive Service position. The Secretary shall
				designate the position as a career reserved position under section 3132(b) of
				title 5.
								(c)DutiesSubject
				to the authority, direction, and control of the Secretary of Defense, the
				Director of Special Investigations shall perform the duties set forth in this
				section and such other related duties as the Secretary may prescribe.
								(d)Direct
				InvestigationsThe Director shall review an investigation of an
				allegation of sexual misconduct, sexual assault, family violence, stalking, or
				domestic violence—
									(1)if
				requested—
										(A)by the director of
				the Office of Veterans Affairs ;
										(B)by an
				investigative organization of the Department of Defense or one of the military
				departments; or
										(C)by a commander of
				a member of the armed forces alleged to have engaged in sexual misconduct,
				sexual assault, domestic violence, family violence, or stalking or to have been
				the victim of sexual misconduct, sexual assault, domestic violence, family
				violence, or stalking; or
										(2)in any case that
				the Secretary directs the Director to investigate.
									(f)Oversight and
				quality control of other investigations(1)The Director shall
				review the status of an investigation that is referred under subsection
				(d).
									(2)In carrying out paragraph (1), the
				Director may review the records of the investigation and observe the conduct of
				the ongoing investigation.
									(3)The Director shall report to the
				Secretary on any investigation monitored pursuant to paragraph (1). The report
				may include the status of the investigation, an evaluation of the conduct of
				the investigation, an evaluation of each investigator and the investigative
				organization involved in the investigation, and a recommendation for the future
				conduct of the investigation.
									(g)PowersIn
				the performance of the duties set forth or authorized in this section, the
				Director shall have the following powers:
									(1)To have access to
				all records, reports, audits, reviews, documents, papers, recommendations, or
				other material available in the Department of Defense which relate to the
				duties of the Director.
									(2)To request such
				information or assistance as may be necessary for carrying out the Director’s
				duties from any Federal, State, or local governmental agency or unit
				thereof.
									(3)To require by
				subpoena the production of all information, documents, reports, answers,
				records, accounts, papers, and other data and documentary evidence necessary in
				the performance of the Director’s duties, which subpoena, in the case of
				contumacy or refusal to obey, shall be enforceable by order of any appropriate
				United States district court.
									(4)To serve
				subpoenas, summons, and any judicial process related to the review of an
				investigation.
									(5)To administer to
				or take from any person an oath, affirmation, or affidavit whenever necessary
				in the review of an investigation.
									(6)To obtain for the
				victim in the case under review in the investigation from any military command
				a military protection order or from a court of appropriate jurisdiction an
				order of protection, respectively, to safeguard the victim.
									(7)To refer to a
				victim advocate for assistance in obtaining services for any victim in the case
				under review.
									(8)To request the
				appropriate commander to take action to relocate the victim during an
				investigation in order to ensure the safety of a victim.
									(h)Referrals for
				prosecution(1)The Director may refer
				any case of sexual misconduct, domestic violence, family violence, sexual
				assault, or stalking described in subsection (d)(1) to an appropriate commander
				for action under chapter 47 of this title (the Uniform Code of Military
				Justice) or other appropriate action.
									(2)The Director shall report each such
				referral to the Secretary of Defense.
									(i)StaffThe
				Director shall have access to—
									(1)investigators who
				have extensive experience in criminal investigations and demonstrated expertise
				in domestic violence, family violence, sexual assault, or stalking;
									(2)attorneys
				sufficient to provide the Director, the criminal investigators, and the
				Director’s other staff personnel with legal counsel necessary for the
				performance of the duties of the Director; and
									(3)such other staff
				as is necessary for the performance of the Director’s
				duties.
									.
					(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 4 of
			 such title is amended by adding at the end the following new item:
						
							
								144. Director of Special
				Investigations.
							
							.
					BCrimes Related to
			 Sexual Assault and Domestic Violence
				1Federal Criminal
			 Code
					311.Assimilative
			 crimesSection 13 of title 18,
			 United States Code, is amended by adding at the end the following:
						
							(d)For purposes of
				subsection (a) of this section, that which may or shall be imposed through
				judicial or administrative action under the law of a State, territory,
				possession, or district for conduct that constitutes a sexual assault, sexual
				abuse, sexual battery, rape, stalking, domestic violence, or family violence
				offense of the jurisdiction shall be considered to be punishment provided by
				the law of that
				jurisdiction.
							.
					312.Jurisdiction
			 for sexual assault and domestic violence offenses committed outside the United
			 States
						(a)Extraterritorial
			 JurisdictionSection 3261(a)
			 of title 18, United States Code, is amended by inserting or constitutes
			 a sexual assault, sexual misconduct, domestic violence, stalking, or family
			 violence offense after year.
						(b)DefinitionsSection
			 3267 of such title is amended by adding at the end the following new
			 paragraphs:
							
								(5)The term
				domestic violence has the meaning given such term in section
				2007(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3796gg–2(1)).
								(6)The term
				sexual assault has the meaning given such term in section 2007(6)
				of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3796gg–2(6)).
								(7)The term
				sexual misconduct includes—
									(A)sexual harassment,
				entailing any conduct involving sexual harassment that in the case of an
				employee of the Department of Defense or a family member subject to the
				jurisdiction of the Secretary of Defense or of the Secretary of a military
				department, comprises a violation of a regulation, directive, or guideline that
				is applicable to such employee or family member;
									(B)sexual
				abuse;
									(C)sexual
				assault;
									(D)sexual battery;
				and
									(E)rape.
									(8)StalkingThe
				term stalking means engaging in a course of conduct as proscribed
				in chapter 110A directed at a specific person that would cause a reasonable
				person to fear death, sexual assault, or bodily injury to himself or herself or
				a member of his or her immediate family when—
									(A)the person
				engaging in such conduct has knowledge or should have knowledge that the
				specific person will be placed in reasonable fear of death, sexual assault, or
				bodily injury to himself or herself or a member of his or her immediate family;
				and
									(B)the conduct
				induces fear in the specific person of death, sexual assault, or bodily injury
				to himself or herself or a member of his or her immediate
				family.
									.
						313.Travel and
			 transportationSection 406(h)
			 of title 37, United States Code, is amended by striking only if a
			 written agreement of the member,.
					2Uniform Code of
			 Military Justice
					316.Domestic
			 violence and family violence
						(a)AssaultSection
			 928(b) of title 10, United States Code (article 128(b) of the Uniform Code of
			 Military Justice), is amended—
							(1)by striking
			 or at the end of paragraph (1);
							(2)by inserting
			 or at the end of paragraph (2); and
							(3)by inserting after
			 paragraph (2) the following new paragraph:
								
									(3)commits an assault
				involving domestic violence or family
				violence;
									.
							(b)Assault
			 involving domestic violence or family violence definedSuch
			 section is further amended by adding at the end the following new
			 subsection:
							
								(c)In this section,
				the term assault involving domestic violence or family violence
				means—
									(1)an assault—
										(A)with the intent to
				kill, injure, harass, or intimidate a spouse, intimate partner, or family
				member, or any other person related by consanguinity or affinity;
										(B)in which the
				accused intentionally inflicts bodily harm with or without a weapon upon a
				spouse, former spouse, intimate partner, or family member, or any other person
				related by consanguinity or affinity; or
										(C)in which the
				accused places a person in reasonable fear of imminent bodily injury to that
				person or to another person;
										(2)a sexual assault;
				or
									(3)any conduct in
				which the accused—
										(A)places a person in
				reasonable fear of imminent bodily injury to that person or to another;
										(B)harasses or
				intimidates a spouse, intimate partner, or family member or person related by
				consanguinity or affinity, in the course of or as a result of which the accused
				commits a crime of violence against the spouse, intimate partner, or family
				member or person related by consanguinity or affinity; or
										(C)uses force,
				coercion, duress, or fraud to facilitate, commit, or attempt to commit a crime
				of violence against a spouse, former spouse, intimate partner, or family
				member.
										.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to offenses committed after the date of
			 the enactment of this Act.
						(d)Interim maximum
			 punishmentsUntil the President otherwise provides pursuant to
			 section 856 of title 10, United States Code (article 56 of the Uniform Code of
			 Military Justice), the punishment which a court-martial may direct for an
			 offense under subsection (b)(3) of section 928 of such title (article 128 of
			 the Uniform Code of Military Justice) may not exceed the following
			 limits:
							(1)For an assault
			 involving domestic violence or family violence if the death of the victim
			 results, such punishment may not exceed dishonorable discharge, forfeiture of
			 pay and allowances, and confinement for life without eligibility for
			 parole.
							(2)For an assault
			 involving domestic violence or family violence if permanent disfigurement or
			 life threatening bodily injury to the victim results, such punishment may be
			 twice that as provided including dishonorable discharge, forfeiture of pay and
			 allowances, and confinement for 30 years.
							(3)For an assault
			 involving domestic violence or family violence if serious bodily injury to the
			 victim results or if the accused uses a dangerous weapon, such punishment may
			 not exceed dishonorable discharge, forfeiture of all pay and allowances, and
			 confinement for 20 years.
							(4)For an assault
			 involving domestic violence or family violence, such punishment may not exceed
			 dishonorable discharge, forfeiture of all pay and allowances, and confinement
			 for 10 years.
							317.Protective
			 orders
						(a)Enforcement of
			 protective ordersSection 892 of title 10, United States Code
			 (article 92 of the Uniform Code of Military Justice), is amended—
							(1)by inserting
			 (a) before Any person;
							(2)by
			 striking or at the end of paragraph (2);
							(3)by inserting
			 or at the end of paragraph (3);
							(4)by inserting after
			 paragraph (3) the following new paragraph:
								
									(4)violates or fails
				to obey a no contact order or protective
				order;
									;
				and
							(5)by adding at the
			 end of such section the following new subsection:
								
									(b)In this section,
				the term no contact order or protective order includes—
										(1)a no contact order
				issued by a command or supervisor to a member to safeguard a spouse, former
				spouse, intimate partner, or family member of a member;
										(2)a protection order
				as defined in section 2266(5) of title 18; and
										(3)a protective order
				as defined in section 1561a of this
				title.
										.
							(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to offenses committed after the date of the enactment of this Act.
						CTreatment Services
			 for Perpetrators
				321.Enhanced
			 capacity of the Department of Defense for treatment services for
			 perpetrators
					(a)Contracts
			 authorized
						(1)In
			 generalThe Secretary of
			 Defense, acting through the Undersecretary of Defense for Personnel and
			 Readiness, may enter into contracts with eligible entities for the provision of
			 treatment services, including a batterers program, for members of the Armed
			 Forces who have been assessed to have committed domestic violence, family
			 violence, sexual assault, or stalking.
						(2)DefinitionsIn
			 this section:
							(A)Eligible
			 entitiesThe term eligible entity means a public or
			 private, nonprofit or nongovernmental entity the primary purpose of which is to
			 provide treatment services to perpetrators of domestic violence, family
			 violence, sexual assault, or stalking.
							(B)Batterers
			 programThe term batterers program means a program
			 approved or certified by a State that is operated by a public or not-for-profit
			 organization for the purpose of providing battering prevention and educational
			 services and the goal of which is to help perpetrators end abusive
			 behaviors.
							(b)Terms of
			 contractA contract awarded under this section shall provide that
			 the entity awarded the contract—
						(1)may provide for
			 collaboration with existing services in the civilian community for the
			 provision of appropriate treatment services;
						(2)when appropriate
			 treatment services are not available in the civilian community or are not
			 accessible, may provide such services on military installations;
						(3)shall not, under the contract, provide
			 couple counseling or mediation, but may provide referrals for such counseling
			 or mediation upon successful completion of a certified batterers program and at
			 the request of the victim.
						(c)Terms of
			 batterers programThe Secretary shall ensure that the batterers
			 program shall have policies regarding—
						(1)referrals for those
			 for whom a batterers program is not appropriate;
						(2)suicide and
			 homicide threats by clients; and
						(3)confidentiality,
			 in accordance with standards prescribed by the Secretary.
						(d)ApplicationAn
			 eligible entity that desires to receive a contract under this section shall
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require, consistent with the
			 requirements specified in this section.
					(e)Treatment
			 standardsThe treatment program under the batterers program must
			 meet the following standards:
						(1)All treatment
			 shall be based upon a full, complete clinical assessment, including—
							(A)current and past violence history relating
			 to domestic violence, family violence, sexual assault, or stalking;
							(B)a complete
			 diagnostic evaluation;
							(C)a substance abuse
			 assessment; and
							(D)criminal
			 history.
							(2)All treatment shall be based on a treatment
			 plan that adequately and appropriately addresses treatment needs of the
			 individual.
						(3)The program shall
			 require the perpetrator to review the following notices:
							(A)A notice that the
			 program will inform the victim and victims’ advocate that the perpetrator is in
			 treatment.
							(B)A notice that
			 prior and current treatment agencies will provide information on the
			 perpetrator to the program.
							(C)A notice that the
			 program will provide relevant information on the perpetrator to relevant legal
			 and military entities.
							(4)Treatment of a
			 perpetrator must be for a minimum treatment period established by the Secretary
			 by regulation.
						(5)Satisfactory
			 completion of treatment must be contingent upon the perpetrator meeting
			 specific criteria, defined by the Secretary, and not just upon the end of a
			 certain period of time or attendance of the perpetrator at a certain number of
			 sessions.
						(6)The program shall
			 have a policy and procedures for dealing with recidivism.
						(7)The program shall
			 have a policy and procedures for dealing with noncompliance.
						(8)All evaluation and
			 treatment services shall be provided by, and under the supervision of,
			 qualified personnel.
						(f)Duration of
			 contractsA contract awarded under this section shall be for a
			 period of three fiscal years. Such a contract may be renewed.
					(g)ReportsAn
			 entity awarded a contract under this section shall submit to the Secretary
			 every six months a report that describes, at a minimum—
						(1)how the funds
			 under the contract were used;
						(2)the extent to
			 which military personnel were served;
						(3)the adequacy of
			 staff training and services;
						(4)the existence of
			 barriers to the provision of services;
						(5)pertinent and
			 appropriate factors concerning perpetrators in the program, including age,
			 education, income, marital status, number of children and their ages, any
			 substance abuse, and personal history of family violence;
						(6)the total number
			 of persons referred to the program, and the referral source;
						(7)total number of
			 persons determined to be inappropriate for services and reasons therefor;
			 and
						(8)the number of
			 persons participating in the program, the number completing the program, the
			 number failing to complete the program, and reasons therefor.
						IVCounseling and
			 Treatment Programs of Department of Veterans Affairs
			401.Research on
			 best practices to overcome stigma related to military sexual
			 traumaIt is the sense of
			 Congress that the Secretary of Veterans Affairs, in cooperation with Secretary
			 of Defense, should conduct research into best practices that allow veterans who
			 have been victims of sexual assault while in the Armed Forces to overcome
			 stigma in order to report the crime, seek treatment, and recover.
			402.Training for
			 Department of Veterans Affairs primary care providers
				(a)Training
			 requiredThe Secretary of
			 Veterans Affairs shall ensure that all primary care providers who are employed
			 by the Department of Veterans Affairs (or who treat veterans for the Department
			 on a fee or contract basis) receive training in (1) effective screening methods
			 for identifying veterans who have suffered from military sexual trauma, and (2)
			 the process for referring for appropriate treatment and services veterans who
			 are so identified. For those providers who are so employed as of the date of
			 the enactment of this Act and who have not previously received such training,
			 such training shall be completed not later than the end of the one-year period
			 beginning on the date of the enactment of this Act.
				(b)Elements of
			 trainingThe training under
			 subsection (a) shall require that all primary care providers to be able to do
			 the following:
					(1)Describe the
			 Department of Veterans Affairs mandate and the prevalence of military sexual
			 trauma.
					(2)Describe the relevance of military sexual
			 trauma to Department of Veterans Affairs clinicians.
					(3)Identify the health
			 correlates of sexual trauma.
					(4)Explain the
			 effective screening methods for military sexual trauma.
					(5)List the steps to be taken by a clinician
			 when responding to disclosure of military sexual trauma.
					(6)Explain the
			 referral process of a patient who experienced military sexual trauma to mental
			 health and social services.
					(7)Describe the
			 mental health treatment for military sexual trauma.
					(8)Describe the
			 documentation requirements for military sexual trauma treatment and
			 compensation.
					(9)Explain the
			 compensation issues associated with military sexual trauma.
					(10)Describe the
			 complex patient-provider relationship issues associated with military sexual
			 trauma.
					(11)Identify the risk
			 factors that could cause post-traumatic stress disorder flares in military
			 sexual trauma survivors.
					(12)Define
			 revictimization.
					(13)Assess intimate
			 partner violence.
					(14)Describe
			 treatment of acute sexual trauma victims.
					(15)Recognize how
			 clinicians can care for themselves and avoid burnout.
					403.Pilot program
			 on ways to identify veterans who are victims of military sexual trauma
				(a)Pilot
			 programThe Secretary of
			 Veterans Affairs shall conduct a pilot program to identify effective ways of
			 screening and referral processes for primary care providers to identify
			 veterans who are victims of military sexual trauma.
				(b)DurationThe
			 pilot program under this section shall be commenced not later than six months
			 after the date of the enactment of this Act and shall be conducted for a period
			 of three years.
				(c)ReportNot
			 later than one year after the date of the completion of the pilot program under
			 this section, the Secretary shall submit to the Committees on Armed Services
			 and on Veterans’ Affairs of the Senate and House of Representatives a report on
			 the Secretary’s evaluation of the pilot program.
				404.Pilot program
			 on treatment of active-duty military personnel through facilities of the
			 Department of Veterans Affairs
				(a)Pilot
			 programThe Secretary of
			 Veterans Affairs shall conduct a pilot program with the Secretary of Defense
			 under which active-duty military personnel who are victims of military sexual
			 trauma may be provided confidential treatment for such trauma through
			 facilities of the Department of Veterans Affairs. The pilot program shall be
			 carried out pursuant to a memorandum of agreement between the two
			 Secretaries.
				(b)DurationThe
			 pilot program under this section shall be commenced not later than six months
			 after the date of the enactment of this Act and shall be conducted for a period
			 of three years.
				(c)ReportNot
			 later than one year after the date of the completion of the pilot program under
			 this section, the Secretary of Veterans Affairs shall submit to the Committees
			 on Armed Services and on Veterans’ Affairs of the Senate and House of
			 Representatives a report on the Secretary’s evaluation of the pilot
			 program.
				VOther
			 Matters
			AAdministration
			 Matters
				501.Performance
			 evaluations and benefitsThe
			 Secretary of Defense and the Secretary of the military department concerned may
			 not approve for presentation of a financial award for performance of work or
			 duties, and may not approve for promotion, an officer or employee of the
			 Department of Defense or a member of the Armed Forces who—
					(1)has been convicted
			 of a criminal offense involving domestic violence, family violence, sexual
			 assault, or stalking; or
					(2)has received any other disciplinary action
			 or adverse personnel action on the basis of having engaged in domestic
			 violence, family violence, sexual assault, or stalking.
					502.Closure of
			 Article 32 investigations in cases of sexual assault or domestic
			 violenceSection 832 of title
			 10, United States Code (article 32 of the Uniform Code of Military Justice), is
			 amended by adding at the end the following new subsection:
					
						(f)In an
				investigation under this article that includes a charge or specification (or an
				uncharged offense included in the investigation pursuant to subsection (d)) of
				sexual assault or domestic violence, the investigating officer shall give
				particular consideration to closing the investigation to the
				public.
						.
				BEnhancement of
			 Armed Forces Domestic Security Act
				511.Amendments to
			 Servicemembers Civil Relief Act
					(a)Exception to
			 authority to order stays in civil proceedingsSection 202(b)(1) of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 522(b)(1)) is amended by inserting ,
			 except in the case of an order of protection or restraining order,
			 after proceeding.
					(b)Change in
			 references from dependents to family
			 members
						(1)Section 101(4) of
			 such Act (50 U.S.C. App. 511(4)) is amended—
							(A)in the heading, by
			 striking Dependent and inserting
			 Family
			 member; and
							(B)by striking
			 dependent and inserting family member.
							(2)Such Act is
			 further amended by by striking dependent and
			 dependents each place they appear and inserting family
			 member and family members, respectively.
						(3)(A)The heading for section 308 of such Act (50
			 U.S.C. App. 538) is amended to read as follows:
								
									308.Extension of
				protections to family
				members.
									.
							(B)The item relating to such section in the
			 table of contents in section 1(b) of such Act (50 U.S.C. App. 501(b)) is
			 amended to conform to the amendment made by subparagraph (A).
							CResearch on
			 Prevalence, Needs Assessment, Services, and Accountability
				521.Research on
			 sexual assault, domestic violence, and family violence in the Armed
			 Forces
					(a)In
			 generalThe Secretary of Defense, in conjunction with the
			 Attorney General, shall carry out a comprehensive research study on the
			 prevalence and nature of sexual assault, domestic violence, and family violence
			 in the Armed Forces. To the extent that incidents of sexual assault are also
			 incidents of domestic violence or family violence, research activities for the
			 purpose of the study under this section can be conducted simultaneously and in
			 collaboration. The research study shall include the identification of—
						(1)the common characteristics (if any) of
			 victims of sexual assault, domestic violence, and family violence;
						(2)the common characteristics (if any) of
			 perpetrators of sexual assault, domestic violence, and family violence;
						(3)the situations and environments in which
			 sexual assault, domestic violence, and family violence occur; and
						(4)the affect of deployments, duty stations,
			 combat service, and veteran and active duty status on sexual assault, domestic
			 violence, and family violence.
						(b)Categorization
			 of dataThe research study under this section shall be conducted
			 with statistically significant random samples of men and women who are actively
			 serving in each of the Armed Forces. The selection shall include enough men and
			 women so that the data collected are representative of men and women in each
			 branch and comparisons can be made across several broad subgroup categories,
			 such as age, race, rank, and length of service in the Armed Forces.
					(c)Protection of
			 human subjectsThe Secretary shall ensure the confidentiality of
			 each survey participant.
					(d)Data analysis
			 and reportingOnce data have been collected, the Secretary shall
			 conduct appropriate analyses to determine the extent and nature of sexual
			 assault, family violence, and domestic violence within the Armed Forces.
					(e)ReportNot
			 later than 36 months after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report providing the results of the study under this
			 section. The report shall include the following:
						(1)The incidence and prevalence of sexual
			 assault, family violence, and domestic violence involving members of the Armed
			 Forces.
						(2)The number of legal, judicial, nonjudicial,
			 and rehabilitative responses to sexual assault and domestic violence,
			 disaggregated by service.
						(3)The extent to
			 which such responses are effective at ensuring victim safety, requiring
			 offender accountability, and imposing sanctions on the offender.
						(4)A
			 review of the availability and accessibility of the prevention and intervention
			 programs available to members of the Armed Forces and their families and
			 partners and the effectiveness of those programs at increasing victim
			 safety.
						(5)Recommendations for improvements to
			 Department of Defense procedures and programs to prevent and intervene in cases
			 of sexual assault, family violence, and domestic violence involving members of
			 the Armed Forces.
						522.Research on
			 institutional procedures for reporting sexual assault, domestic violence, and
			 family violence in the Armed Forces
					(a)Study
			 requiredThe Secretary of Defense shall provide for a study to
			 examine procedures undertaken after a military official receives a report of an
			 incident of sexual assault, domestic violence, or family violence. The study
			 shall be undertaken in consultation with the Attorney General.
					(b)Matters to be
			 includedThe study under subsection (a) shall include an analysis
			 of the following:
						(1)The adequacy of the publication of the
			 definition applicable to the Armed Forces of each of the following terms:
			 sexual assault, domestic violence, and family violence.
						(2)The publication of the Armed Forces policy
			 for sexual assault, domestic violence, and family violence.
						(3)The individuals to whom reports of sexual
			 assault, domestic violence, and family violence are given most often
			 and—
							(A)how those
			 individuals are trained to respond to such reports; and
							(B)the extent to
			 which those individuals are trained.
							(4)The reporting options that are presented to
			 persons as available to them if the become a victim of sexual assault, domestic
			 violence, and family violence, both as to—
							(A)reporting and
			 procedure options on military installation; and
							(B)reporting and
			 procedure options outside of military installations.
							(5)The resources
			 available for victims’ safety, support, medical health, and
			 confidentiality.
						(6)Policies and practices that may prevent or
			 discourage the report of sexual assaults, domestic violence, and family
			 violence to local crime authorities or that may otherwise obstruct justice or
			 interfere with the prosecution of perpetrators of sexual assault, domestic
			 violence, and family violence.
						(7)Policies and procedures found successful in
			 aiding the report, and any ensuing investigation or prosecution, of sexual
			 assault, domestic violence, or family violence.
						(c)Report to
			 congressThe Secretary shall submit to Congress a report on the
			 study required by subsection (a) not later than one year after the date of the
			 enactment of this Act.
					523.Research on
			 dating violence associated with the Armed Forces
					(a)Study
			 requiredThe Secretary of
			 Defense shall carry out a comprehensive research study on the prevalence and
			 nature of intimate partner violence in the Armed Forces, including dating
			 violence and violence among former spouses or partners who are cohabiting with
			 or have cohabited with members of the Armed Forces. The study shall be carried
			 out in cooperation with the Attorney General.
					(b)Matters to be
			 includedThe study under subsection (a) shall include the
			 identification of the common characteristics of—
						(1)both victims of intimate partner violence
			 and perpetrators of intimate partner violence;
						(2)the situations and
			 environments in which intimate partner violence occurs; and
						(3)the effect of
			 deployments, duty stations, combat service, and veteran, reserve or active
			 duty, or combat status.
						(c)Categorization
			 of dataThe study under subsection (a) shall be conducted with
			 statistically significant random samples of men and women who are actively
			 serving in each branch of the Armed Forces and family members. The selection
			 shall include enough men and women so the data that are collected are
			 representative of men and women in each branch and comparisons can be made
			 across several broad subgroup categories, such as age, race, rank, and length
			 of service in the Armed Forces.
					(d)Confidentiality
			 of subjectsThe Secretary shall ensure the confidentiality of
			 each survey participant.
					(e)Data analysis
			 and reportingOnce data have been collected, the Secretary shall
			 conduct appropriate analyses to determine the extent and nature of intimate
			 violence within the Armed Forces, prevention, intervention and response, and
			 needs of victims of intimate partner violence.
					(f)ReportNot
			 later than 36 months after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report providing the results of the study under this
			 section. The report shall include the following:
						(1)The incidence and
			 prevalence of intimate partner violence involving members of the Armed
			 Forces.
						(2)A
			 discussion of the prevention and intervention available to intimate partners of
			 members of the Armed Forces.
						(3)A
			 discussion of the legal, judicial, nonjudicial, and rehabilitative responses to
			 intimate partner violence and how those responses vary across the
			 services.
						(4)The extent to which
			 such responses are effective at ensuring victim safety, requiring offender
			 accountability, and imposing sanctions on the offender.
						(5)A
			 review of the availability and accessibility of the prevention and intervention
			 programs available to victims who are members on active duty and victims who
			 are civilians and the effectiveness of those programs at increasing victim
			 safety.
						(6)Recommendations
			 for improvements to Department of Defense procedures and programs to prevent
			 and intervene in cases of intimate partner violence.
						524.Research on
			 child maltreatment, abuse, and homicide in the Armed Forces
					(a)Study
			 requiredThe Secretary of
			 Defense shall carry out a comprehensive research study on the prevalence and
			 nature of child maltreatment, abuse, suicide, and homicide in the Armed Forces.
			 The study shall be carried out in cooperation with the Secretary of Health and
			 Human Services. The study shall include the identification of the common
			 characteristics of—
						(1)both victims and
			 perpetrators of child maltreatment, abuse, or homicide associated with the
			 Armed Forces; and
						(2)the situations and
			 environments in which child maltreatment, abuse, suicide, or homicide
			 occurs.
						(b)Sampling
			 techniquesThe research study under subsection (a) shall be
			 conducted with statistically significant random samples. The selection shall
			 include data collected across several broad subgroup categories, such as age,
			 race, status, and rank in the Armed Forces.
					(c)ConfidentialityThe
			 Secretary shall ensure the confidentiality of each survey participant.
					(d)Data analysis and
			 reportingOnce data have been collected, the Secretary shall
			 conduct appropriate analyses to determine the extent and nature of child
			 maltreatment, abuse, suicide, and homicide within the Armed Forces.
					(e)ReportNot later than 24 months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 providing the results of the study under this section. The report shall include
			 the following:
						(1)The incidence and
			 prevalence of child maltreatment, abuse, suicide, and homicide involving
			 members of the Armed Forces.
						(2)A
			 discussion of the legal, judicial, nonjudicial, and rehabilitative responses to
			 child maltreatment, abuse, suicide, and homicide and how those responses vary
			 across the services.
						(3)The extent to
			 which such responses are effective at ensuring victim safety, requiring
			 offender accountability, and imposing sanctions on the offender.
						(4)A
			 review of the availability, accessibility, and effectiveness at increasing
			 victim safety within the existing prevention and intervention programs
			 available to victims of child maltreatment, abuse, suicide, and homicide within
			 the Armed Forces.
						(5)Recommendations
			 for a comprehensive strategy for prevention and intervention in cases of child
			 maltreatment, abuse, suicide, and homicide.
						
